Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 1 of 60




              EXHIBIT B
REDACTED VERSION OF DOCUMENT
     SOUGHT TO BE SEALED
     Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 2 of 60

                                                                   CONFIDENTIAL




                            UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA




IN RE TWITTER         INC.     SECURITIES Case No. 3:16-cv-05314-JST
LITIGATION
                                            CLASS ACTION
This Document Relates To:

ALL ACTIONS.




                EXPERT REBUTTAL REPORT OF MARTIN DIRKS

                                    August 7, 2019



                                   CONFIDENTIAL
       Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 3 of 60

                                                                                                         CONFIDENTIAL



                       EXPERT REBUTTAL REPORT OF MARTIN DIRKS

                                                   Table of Contents



I.     Background and Assignment ........................................................................................... 1

II.    Summary of Opinions ....................................................................................................... 2

III.   Dr. Feinstein’s and Dr. Hui’s Analyses Do Not Account for Information that Was
       Available to Twitter Investors ......................................................................................... 4

IV.    The Feinstein Report Presents an Inaccurate and Flawed Description of Analyst
       Reports, Twitter’s Risk Disclosures, and Valuation Literature Which Do Not
       Suggest That Disclosures of DAU and/or the DAU/MAU Ratio Would Have
       Mattered to Investors during the Class Period ............................................................ 10
       A.        Analyst Commentary Does Not Support Dr. Feinstein’s Opinions and Does Not
                 Suggest That Disclosures of DAU and/or the DAU/MAU Ratio Would Have
                 Mattered to Investors during the Class Period ...................................................... 11
       B.        Dr. Feinstein Misleadingly Suggests That Analysts Focused on the DAU/MAU
                 Ratio When Lowering Their Twitter Price Targets .............................................. 14
       C.        The Analyst Commentary Cited by Dr. Feinstein Shows That, Throughout the
                 Class Period, Analysts Were Informed About Slowing User Growth .................. 16
       D.        Dr. Feinstein Misinterprets Twitter’s Risk Disclosures ........................................ 18

V.     Dr. Hui’s Report Fails to Demonstrate That Reasonable Investors Would Have
       Viewed the Decline In the DAU/MAU Ratio as Significant In Assessing Twitter .... 19

VI.    Additional Commentary from Analyst Reports Cited By Dr. Feinstein Does Not
       Change My Opinion........................................................................................................ 21
         Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 4 of 60

                                                                                                  CONFIDENTIAL


I.       Background and Assignment

1.       I have been retained by Simpson Thacher & Bartlett LLP and Cooley LLP, Defendants’
         counsel. I submitted a report on June 21, 2019 in which I set forth my qualifications.1 In
         my initial report I described the general processes reasonable investors would follow in
         analyzing a new company like Twitter in an emerging sector like the social media sector,
         assessed the information about Twitter available to investors during the Class Period, and
         evaluated whether the additional but-for disclosure during the Class Period of quarterly
         DAU and/or DAU/MAU ratio data would have mattered to them as they assessed the
         company.2 In other words, I evaluated whether the additional but-for disclosures would
         have “significantly alter[ed] the ‘total mix’ of information available to them or significantly
         impact[ed] their deliberations of Twitter as a potential investment.”3

2.       Also on June 21, 2019, Plaintiffs submitted expert reports authored by Dr. Steven Feinstein
         and Dr. Sam Hui.4 I have been asked to respond to certain opinions proffered by Dr.
         Feinstein and Dr. Hui in their reports.

3.       Specifically, I have been asked to respond to Dr. Feinstein’s opinion that financial
         principles and certain analyst and Company statements establish the “economic
         importance” of the allegedly concealed information.5 I have also been asked to respond to
         Dr. Hui’s opinions in the Hui Report regarding the importance of the DAU/MAU ratio.6

4.       A full list of the materials I considered in completing my initial report and this rebuttal
         report is included as Appendix A.7


1
     Expert Report of Martin Dirks, dated June 21, 2019 (“Dirks Report” or “my initial report”).
2
     Unless otherwise specified, all capitalized terms shall have the same meaning as in my initial report.
3
     Dirks Report, ¶ 27.
4
     Expert Report of Stephen P. Feinstein, Ph.D., dated June 21, 2019 (“Feinstein Report”); Expert Report of Sam
     Hui, Ph.D., dated June 21, 2019 (“Hui Report”).
5
     Feinstein Report, ¶ 9.
6
     Hui Report, p. 7.
7
     At my deposition, I expressed some uncertainty regarding what analyst reports I had considered in forming
     certain opinions in my initial report and had stated that while “[m]y recollection is not perfect,” that “I believe I
     asked for all [analyst reports] that were in that range” from January 1, 2014 through the end of the Class Period,
     and that my Appendix C “document list may be incomplete,” that my recollection at that time was also that I


                                                            1
          Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 5 of 60

                                                                                                CONFIDENTIAL


II.       Summary of Opinions

5.        In my initial report, I opined that reasonable investors would not have viewed quarterly
          disclosures of DAU and the DAU/MAU ratio during the Class Period “as significantly
          altering the total mix of information already available to them at that time or mattering to
          them as they evaluated and considered Twitter as an investment.”8

6.        In contrast, Dr. Feinstein opines that the allegedly concealed information, namely Twitter’s
          DAU and the DAU/MAU ratio, was of “economic importance”9 Specifically, he notes that
          “analysts considered user engagement metrics and trends to be important information for
          valuing the Company’s stock.”10 Dr. Hui also discusses the “importance of user metrics”11
          and concludes that “[u]ser engagement is a key driver of revenue at social media companies
          including Twitter” and that “[t]he DAU/MAU ratio was the best measure of user
          engagement at Twitter during late 2014 and throughout the Class Period.”12

7.        There are at least three major flaws with Dr. Feinstein and Dr. Hui’s opinions. First, and
          most critically, neither Dr. Feinstein nor Dr. Hui attempts to place his opinions within the
          context of the broader universe of information that was available to investors at the time.
          This included information both about Twitter and its actual revenue drivers and strategies,
          as well as general information about the emerging social media sector where different
          companies were competing for digital ad dollars using a variety of products and services
          they offered to advertisers. Indeed, both of Plaintiffs’ experts fail to answer the key



      considered only the analyst reports listed in my Appendix C. Upon further reflection after the deposition, I
      realized that I inadvertently excluded from my Appendix C list of materials considered certain analyst reports,
      published primarily between January 1, 2014 and Analyst Day, and more than +/- five business days of certain
      events (including Analyst Day and Twitter’s Q4 2014, Q1 2015, and Q2 2015 earnings calls), that I had
      reviewed and considered in forming certain opinions set forth in my initial report and before my deposition in
      this matter. I have included those analyst reports in Appendix A, attached hereto. As noted, I considered those
      reports in forming certain opinions set forth in my initial report, and including those reports now in Appendix A
      does not change any of the opinions, calculations, or results set forth in my initial report. I have further
      considered these reports in forming my opinions in this rebuttal report. My rebuttal opinions are set forth in the
      remainder of this report.
8
      Dirks Report, ¶ 102.
9
      Feinstein Report, ¶¶ 90-92.
10
      Feinstein Report, ¶ 88.
11
      Hui Report, pp. 8-9.
12
      Hui Report, p. 7.

                                                            2
     Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 6 of 60

                                                                               CONFIDENTIAL


     question that I did, which is: would the additional disclosures of DAU and/or the
     DAU/MAU ratio have mattered to a reasonable investor given all the information already
     at their disposal? Instead, they present their opinions about the importance of DAU and
     the DAU/MAU ratio in the abstract, stripped of any context, and thus fail to adequately
     describe how a reasonable investor would have assessed new disclosures about these
     metrics and whether such disclosures would have substantially altered their views of
     Twitter as a potential investment. This failure renders Plaintiffs’ experts’ opinions about
     the importance of DAU and the DAU/MAU ratio inaccurate and unreliable.

8.   Second, Dr. Feinstein bases his opinions about the importance of DAU and the DAU/MAU
     ratio in part on analyst reports, Twitter’s public statements, and valuation literature, but in
     doing so presents an incomplete, inaccurate, and flawed description of these documents.
     The analyst reports and Company statements that Dr. Feinstein relies upon often refer to
     “user engagement,” which Dr. Feinstein improperly equates, almost exclusively, with
     DAU and the DAU/MAU ratio, ignoring that neither of these metrics expressly measure
     any action that directly leads to revenue for Twitter. Dr. Feinstein ignores the fact that, as
     the company had emphasized, there were numerous ways users could engage or interact
     with Twitter’s platform and, accordingly, numerous ways to measure “user engagement.”
     Dr. Feinstein also misleadingly suggests that many analysts expressed the desire for more
     disclosure by Twitter regarding user engagement and that user engagement was the driver
     of analysts’ target price reductions after the Q2 2015 earnings announcement. Neither is
     accurate. A fair reading of analyst reports, Twitter’s public disclosures, and financial
     literature that Dr. Feinstein cites demonstrate that Dr. Feinstein’s opinions about the
     alleged importance of DAU and the DAU/MAU ratio have no sound factual basis.

9.   Third, Dr. Hui’s statistical analyses of the DAU/MAU ratio are irrelevant and fail to
     demonstrate that the decline in the ratio would have taken on any significance in the mind
     of a reasonable investor at the time. As I discussed in my initial report, the
                  ratio would not have mattered significantly to investors given that both DAU
     and MAU (the two components of the ratio) were                   and that Twitter’s corporate
     strategy was not focused on growing DAU or the DAU/MAU the ratio at the time. A
     natural consequence of the Company’s focus on MAU growth over DAU growth is a


                                               3
           Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 7 of 60

                                                                                              CONFIDENTIAL


           Further,                                                          between Analyst Day and the Q1
           2015 earnings announcement that Dr. Hui documents is consistent with the information
           that CFO Anthony Noto had communicated to the markets on Twitter’s Q1 2015 earnings
           call.13 None of Dr. Hui’s statistical analyses changes my opinion that the decline in the
           DAU/MAU ratio would not have significantly altered investors’ opinions about Twitter.

10.        In short, the opinions offered by Dr. Feinstein and Dr. Hui about the alleged importance of
           DAU and the DAU/MAU ratio are unpersuasive, inaccurate, and ultimately unreliable.
           They do not change my opinions that “a reasonable investor would not view additional
           disclosures by Twitter of quarterly average DAU and DAU/MAU ratio data during the
           Class Period as having significantly altered the “total mix” of information available to him
           or her, nor would those data occupy any significance in a reasonable investor’s mind as he
           or she deliberated about whether to invest in Twitter.”14

III.       Dr. Feinstein’s and Dr. Hui’s Analyses Do Not Account for Information that Was
           Available to Twitter Investors

11.        In Section IV of his report, Dr. Feinstein attempts to establish the “economic importance”
           of the allegedly concealed information, which, he claims, related in particular to two
           attributes, user growth and user engagement. In doing so, he makes arguments that ignore
           significant other information (including with regard to user growth and user engagement)
           that was available to investors that they would have taken into account in assessing Twitter
           as a potential investment during the Class Period. In failing to consider this publicly known
           information in assessing whether DAU and the DAU/MAU ratio were “economically
           important,” Dr. Feinstein’s presents an inaccurate and ultimately unreliable picture of what
           reasonable investors actually cared about and what would have altered the mix of
           information available to them during the Class Period.




13
       In the Q1 2015 earnings call, Mr. Noto disclosed that the “DAU to MAU ratios in the quarter were similar to
       what they were by market relative to analyst day.” Q1 2015 Earnings Call, p. 28.
14
       Dirks Report, ¶ 32.



                                                           4
          Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 8 of 60

                                                                                             CONFIDENTIAL


12.       Importantly, Dr. Feinstein’s analyses ignore Twitter’s own disclosures about the primary
          source and main drivers of its revenue,15 which include monetization of users (as captured,
          for example, by disclosed metrics such as percentage change in Ad Engagement and CPE),
          and information about new product and strategic initiatives to increase ad revenue.16 The
          complete absence of Twitter’s widely-discussed revenue drivers and strategic initiatives
          from Dr. Feinstein’s analyses is particularly notable since such disclosures were key in
          focusing investors’ attention on the firm’s changing business model and on metrics that
          mattered at the time. Starting at least as early as the Q3 2014 earnings call on October 27,
          2014, Twitter executives were publicly discussing Twitter’s strategy that called for it to,
          among other things, “build the largest total audience in the world.”17 This audience, as
          Twitter saw it, comprised of MAU at the core, together with logged out users, and people
          Twitter reached via syndication. As described in my initial report, Twitter announced
          several initiatives to address and expand each of these three audience categories to reach
          its proclaimed goal of the “largest total audience in the world.”18 By ignoring Twitter’s
          strategic initiatives, Dr. Feinstein’s analyses circumvent the inconvenient fact that data on
          DAU and/or the DAU/MAU ratio would not have been particularly informative about the
          success or failure of such initiatives and, therefore, would not be of particular interest to
          investors at that time. This would be especially the case since Twitter did disclose metrics
          that were directly relevant to these initiatives and its revenue drivers at the time, including
          metrics that were informative about user growth (such as data on MAU) and about
          monetization of users, a fact that Dr. Feinstein also ignores.

13.       For example, at its Analyst Day event Twitter detailed numerous opportunities to grow
          Twitter’s revenues and the strategic initiatives it was undertaking to exploit those
          opportunities.19 While, at this event, Mr. Noto did identify the potential opportunity to


15
      As discussed in my initial report. See Dirks Report, ¶¶ 16-20.
16
      See Dirks Report, ¶ 103.
17
      Twitter, Inc., Q3 2014 Earnings Call Transcript, October 27, 2014, (“Q3 2014 Earnings Call”), pp. 3-4, 10. See
      also, Twitter, Inc., Corporate Analyst Meeting Transcript, November 12, 2014, (“Analyst Day Transcript”), pp.
      9, 45-49.
18
      Dirks Report, ¶ 75 n. 102.
19
      “Financial Overview,” presentation by Anthony Noto at Twitter Analyst Day, November 12, 2014, p. 21.



                                                           5
          Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 9 of 60

                                                                                               CONFIDENTIAL


          increase ad revenue by increasing its DAU/MAU ratio, the Company did not mention any
          specific initiatives that the Company was pursuing that directly addressed growth in DAU
          or the DAU/MAU ratio.20

14.       Dr. Feinstein’s analyses also ignore Twitter’s explicit and consistent message to investors
          prior to and during the Class Period that, at that point in time, its strategic focus was not
          on DAU growth or the DAU/MAU ratio.21 Even before the Analyst Day in November
          2014, Twitter had made this clear to investors in Q3 2014 earnings call on October 27,
          2014. For instance, in response to a question about engagement metrics on that call, Mr.
          Noto said:22

                   Dick mentioned that we have an aspirational goal of having the largest daily
                   audience in the world. We obviously do not provide the daily active user
                   measurement.
                   We really don’t have specific initiatives against that today. As those
                   initiatives change and evolve over time, we could consider other
                   measurements, but we're not doing that today.
15.       Similarly, in the same call, in response to a question about the DAU/MAU ratio, Mr. Noto
          explicitly noted that:23, 24

                   We get this question on every conference call, and what I’d like to clarify
                   is a couple things. When the question is asked on what your DAU to MAU
                   depends on what time of the year it is, and what portion of the overall user
                   base you are focused on. So want to provide more specificity on this call,
                   and then just be very clear that we’re not going to continue to update DAU
                   to MAU until we have a specific strategy behind driving this
                   measurement.

20
      “Financial Overview,” presentation by Anthony Noto at Twitter Analyst Day, November 12, 2014, pp. 16-21.
21
      As I noted in my initial report, in the Q3 2014 earnings call on October 27, 2014, Mr. Noto stated that, at that
      point in time, “the Company was not focused on, and had no strategy to grow” DAU. See Dirks Report, ¶ 105.
22
      Q3 2014 Earnings Call, pp. 9-10 (emphasis added).
23
      Q3 2014 Earnings Call, pp. 12-13 (emphasis added).
24
      In its Q2 2015 earnings call, Twitter confirmed the lack of strategic focus on DAU during the Class Period
      when Anthony Noto stated that “As it relates to the MAU-to-DAU ratio and other factors, what I’d say is the
      DAU-to MAU-ratio has gone down over the time period that I articulated because we’ve grown MAUs faster
      than DAUs. And we have not historically focused on daily active user growth, and that’s something in 2016 that
      we will all consider more.” See Twitter, Inc., Q2 2015 Earnings Call Transcript, July 28, 2015, (“Q2 2015
      Earnings Call”), p. 15.



                                                           6
         Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 10 of 60

                                                                                   CONFIDENTIAL


16.       Mr. Noto reinforced this message (that Twitter was not focused on growing DAU or the
          DAU/MAU ratio) at Analyst Day on November 12, 2014 when he explained that while the
          Company’s long-term goal was to become a daily product, “[t]oday we haven’t really
          focused on DAU as a metric and we haven’t focused on it from an experience standpoint.”25

17.       Given the disclosures above, there is no basis to assume, as Dr. Feinstein apparently does,
          that disclosure of DAU and/or the DAU/MAU ratio, metrics on which the Company was
          not focused, would have been viewed by investors as changing the total mix of information
          in the but-for world.

18.       Dr. Feinstein also fails to acknowledge that, leading up to and during the Class Period, the
          mix of information available to investors included ad revenue itself as well as several
          metrics that were directly related to ad revenue as well as metrics from third-party sources
          such as ComScore.26 Twitter had consistently disclosed, on a quarterly basis, total revenue,
          ad revenue, MAU, and percentage change in Ad Engagement and CPE. These disclosures
          had allowed analysts and investors to gauge trends in the user base and the monetization
          of that user base.

19.       All of this information about Twitter’s actual revenue drivers and new strategic initiatives
          would have been critical to assessing Twitter during the Class Period, and was information
          that reasonable investors would have taken into account at the time. Indeed, as I set forth
          in my initial report, contemporaneous analyst reports reflect that all of this publicly known
          information was, indeed, taken into account by the market, and factored into analysts’
          assessments of Twitter at the time.27 Furthermore, as stated in my initial report, “[a]
          reasonable investor would have understood that this trend of MAU growth outpacing DAU
          growth during the Class Period was in-line with and explained by the Company’s disclosed
          lack of focus around growing DAU and its disclosed focus on growing MAU.”28
          Moreover, as I opined in my initial report, given the availability of such other more


25
      Analyst Day Transcript, p. 83.
26
      Dirks Report, ¶ 86, n. 129.
27
      Dirks Report, ¶¶ 81-101.
28
      Dirks Report, ¶ 109 (emphasis in original).



                                                    7
         Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 11 of 60

                                                                                                CONFIDENTIAL


          pertinent information that related to the Company’s future revenue prospects, the but-for
          disclosure of DAU or DAU/MAU ratio would not have significantly changed the mix of
          information reasonable investors would have considered in evaluating Twitter as a
          potential investment.29 Dr. Feinstein analyzes the “economic importance” of DAU and the
          DAU/MAU ratio in the abstract, rather than addressing what mattered to reasonable
          investors within the framework of what the market already knew at the time, as I did.

20.       Similar to Dr. Feinstein, Dr. Hui also fails to place his analysis within the broader universe
          of Twitter-related information known to the market at the time. As I have noted above,
          this information included, among many other things, information about Twitter’s revenue
          drivers and business strategy. Indeed, Dr. Hui did not assess what information was known
          to investors at the time and whether additional disclosures of quarterly DAU/MAU ratio
          data would have significantly altered the mix of information available to a reasonable
          investor and would have mattered to them in their assessment of Twitter as a potential
          investment.        For instance, as the Hui Report itself acknowledges, Twitter’s Ad
          Engagements (a monetization metric directly tied to the Company’s revenue) and the
          DAU/MAU ratio were                                               ,30 suggesting that this ratio was not
          particularly informative about revenue. In light of the more revenue-informative Ad
          Engagement metric, it is difficult to see why reasonable investors’ revenue expectations
          and investment decisions in the but-for world would be affected by the additional
          disclosure of DAU and/or the DAU/MAU ratio.

21.       Dr. Hui asserts that the DAU/MAU ratio measures user engagement and that a higher level
          of user engagement “generally increases both the ‘volume’ and ‘quality’ of advertising
          supply,” which, in turn, drives revenue.31 Setting aside the accuracy of such assertions,32


29
      See, e.g., Dirks Report, ¶ 32.
30
      Hui Report, p. 13.
31
      Hui Report, p. 11. See also Hui Report, pp. 16-19.
32
                                                                                                                 . As I
      mentioned in my initial report, “For example,



                In my experience, a metric that is not well correlated with revenue is not a particularly helpful metric


                                                           8
         Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 12 of 60

                                                                                               CONFIDENTIAL


          Dr. Hui does not claim that Twitter was ad supply constrained during the Class Period or
          that it had any issues with the volume of supply (i.e., users) that adversely impacted
          advertiser spend. In fact, the Company publicly stated that it was not currently supply
          constrained in Q2 2015.33 Thus, if the volume of ad supply was not perceived by investors
          to be a concern during the Class Period, there is no reason to believe that the DAU/MAU
          ratio would have provided the market with incremental value-relevant information, even if
          Dr. Hui’s opinion that a higher DAU/MAU ratio is an indicator of the volume of Twitter’s
          ad supply were true.

22.       Further, Dr. Hui grossly mischaracterizes the Company’s statements and the market’s
          views about the DAU/MAU ratio. Dr. Hui opines that, “DAU/MAU matched Twitter’s
          corporate strategy to ‘strengthen the core.’”34 In the Q3 2014 earnings call (as well as in
          subsequent calls and presentations, including at Analyst Day on November 12, 2014), Mr.
          Costolo identified three objectives that Twitter was focused on across its total audience.
          The first objective was to “[S]trengthen the core. We have to continue to grow our monthly
          active users and make Twitter an increasingly daily use case for them.”35 Based partly on
          statements like this, Dr. Hui concludes that the definition of strengthening the core “is
          synonymous with the DAU/MAU metric.”36 In reaching these conclusions Dr. Hui ignores
          the Company’s explicit statements I quoted above, that it had no “specific initiatives
          against” the DAU/MAU ratio37 and no “specific strategy behind driving” the DAU/ MAU
          ratio,38 and was, in fact, focused on growing MAU rather than DAU.39                             A likely


      to me (or any reasonable investor) in understanding the revenue increase, and is not likely a driver of that
      revenue.” See Dirks Report, ¶ 109.
33
      Q2 2015 Earnings Call, p. 6.
34
      Hui Report, p. 19.
35
      Q3 2014 Earnings Call, p. 3.
36
      Hui Report, p. 20.
37
      Q3 2014 Earnings Call, pp. 9-10.
38
      Q3 2014 Earnings Call, pp. 12-13.
39
      In his prepared remarks on Analyst Day, Mr. Costolo explicitly and repeatedly equated the “core” with monthly
      active users. For instance, he said, “Our first objective is to strengthen the core, our monthly active users. …
      Today you'll hear about a number of initiatives we have underway to grow our core of monthly active users
      ….” (See Analyst Day Transcript, November 12, 2014, p. 4.) Earlier in the same speech he had stated that
      “[t]here are still yet more unique monthly users, who consume Twitter content in syndication across the entire


                                                           9
         Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 13 of 60

                                                                                             CONFIDENTIAL


          consequence of this focus on growing the denominator would be a declining DAU/MAU
          ratio, even if MAU and DAU were both increasing (as they were).

23.       By failing to assess the alleged importance of DAU and the DAU/MAU ratio within the
          broader context of all that was known and considered by the market, Dr. Feinstein and Dr.
          Hui offer inaccurate and unreliable opinions about how a reasonable investor would have
          viewed additional DAU and/or DAU/MAU ratio disclosures during the Class Period. My
          opinion remains unchanged after my review of the Feinstein and Hui Reports because both
          these reports have failed to examine the question of whether the additional disclosures of
          DAU and/or the DAU/MAU ratio would have significantly altered the total mix of
          information available to a reasonable investor. As I explained in my initial report, based
          on my review of the facts and information available during the Class Period to investors, a
          disclosure of Twitter’s DAU and the DAU/MAU ratio during the Class Period in the but-
          for world would not have significantly altered the total mix of information already available
          to reasonable investors at the time to assess Twitter as a potential investment.

IV.       The Feinstein Report Presents an Inaccurate and Flawed Description of Analyst
          Reports, Twitter’s Risk Disclosures, and Valuation Literature Which Do Not
          Suggest That Disclosures of DAU and/or the DAU/MAU Ratio Would Have
          Mattered to Investors during the Class Period

24.       Dr. Feinstein’s opinions are flawed and unreliable for the separate reason that they are
          based on Dr. Feinstein’s mischaracterization of analyst commentary, Company disclosures,
          and valuation literature about the alleged importance of DAU and the DAU/MAU ratio.
          As discussed below, Dr. Feinstein overstates the significance those sources ascribe to “user
          engagement” generally in understanding Twitter’s strategies and revenue prospects. As
          further discussed below, a fair reading of those sources demonstrates that Dr. Feinstein’s
          conclusion that DAU and the DAU/MAU ratio were of “economic importance” and value-
          relevant for Twitter during the Class Period is overstated. Those sources in fact confirm,



      web, and now with the introduction of our mobile development platform Fabric, mobile application users can
      consume Twitter content within tens of thousands of mobile apps around the world. But it all starts with the
      core, our monthly active logged in users.” See Analyst Day Transcript, November 12, 2014, p. 4 (emphases
      added); See also, “Financial Overview,” presentation by Anthony Noto at Twitter Analyst Day, November 12,
      2014, p. 25 (“We have a significant product roadmap that we believe positions us to grow core (MAU)
      users…”).

                                                         10
         Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 14 of 60

                                                                                   CONFIDENTIAL


          as I have opined, that at that time Twitter’s value and cash flows were driven by other
          factors and metrics, including, principally advertisement-related metrics and initiatives that
          the Company publicly discussed extensively in its SEC filings and on earnings calls.

            A.     Analyst Commentary Does Not Support Dr. Feinstein’s Opinions and Does
                   Not Suggest That Disclosures of DAU and/or the DAU/MAU Ratio Would
                   Have Mattered to Investors during the Class Period

25.       When analyzing analyst commentary, Dr. Feinstein focuses on “user engagement” rather
          than on DAU or the DAU/MAU ratio specifically. These terms (user engagement, DAU,
          and the DAU/MAU ratio), however, are not synonymous. User engagement has many
          facets and can be measured, for instance, by Ad Engagements, number of retweets, Click-
          Through Rate, favorites, etc. Twitter management highlighted the fact that there are
          numerous ways to think about engagement on numerous occasions. For example, in the
          Q1 2015 earnings call, Mr. Noto responded to a question about the best way to monitor
          engagement by saying:40

                  In terms of engagement metrics, there’s a lot of different metrics that we look
                  at internally. There’s not one metric for engagement, and so I can give you a
                  sense of some of them and quite frankly we would like to give you more
                  visibility on this but there’s a number of different measurements. So DAU is
                  one measurement of engagement. We talked about that at analyst day it’s a
                  measurement that is dependent by market and you could have a mix shift so
                  that could be a little bit misleading DAU to MAU ratios in the quarter were
                  similar to what they were by market relative to analyst day.

                  Other engagement metrics that we look at are Tweets per day or favorites and
                  retweets direct messages searches are a number of searches actually accelerate
                  on year over year growth basis in the quarter, direct messages also accelerated
                  on a year-over-year basis in the quarter.
26.       At Analyst Day, even before the Class Period, Mr. Noto explained that “there’s a lot of
          measurements of engagement – …retweet[s], that’s a measure of engagement and it’s
          really valuable because it creates the virality and the network effect. Favorites, another
          level of an engagement to click on an ad and there’s a lot of measurement of
          engagement.”41


40
      Twitter, Inc., Q1 2015 Earnings Call Transcript, pp. 27-28.
41
      Analyst Day Transcript, p. 91.

                                                          11
         Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 15 of 60

                                                                                            CONFIDENTIAL


27.       Dr. Feinstein also conveys the inaccurate impression that there were pervasive analyst
          complaints about the absence of disclosures about metrics that purportedly measure user
          engagement, such as TLV or the DAU/MAU ratio. For instance, the Dr. Feinstein quotes
          Janney Capital as saying that the discontinuation of the TLV metric “impairs transparency”
          as his lone example of analysts’ belief that “[u]ser engagement metrics and trends were
          necessary to accurately value Twitter’s business and stock.”42 However, the cherry-picked
          nature of Dr. Feinstein’s review of analyst commentary is evident from the fact that Dr.
          Feinstein failed to quote that this analyst also said in the same sentence that, “the
          incremental growth from non-TWTR ad platforms would be difficult to track regardless”
          and that the analyst did not express any concern about not being able to accurately value
          Twitter at that time.43

28.       As discussed in my initial report, once Twitter stopped disclosing the TLV per MAU
          metric, “no analyst remarked that the Company’s discontinuation of TLV in Q1 2015
          precluded them from assessing the Company’s value or future ad revenue” and “few said
          anything at all about the discontinuation, other than noting the reason for the Company’s
          decision to discontinue.”44 In fact, as discussed in my initial report, when Twitter’s
          decision to discontinue reporting TLV/MAU beyond Q4 2014 was first announced, only
          two analysts at the time (Barclays and Rosenblatt) expressed a desire for the Company to
          provide DAU or DAU/MAU metrics as a replacement.45 While several of the post-Analyst
          Day reports that Dr. Feinstein quotes comment on Twitter’s just-announced DAU/MAU-



42
      Feinstein Report, ¶ 91.
43
      Wible, Tony and Sankar, Murali, “Poor Sentiment Amplifies Strong Engagement and Pricing,” Janney
      Montgomery Scott, February 6, 2015, TWTR_SHEN_00114271, p. 1.
44
      Dirks Report, ¶ 86.
45
      Dirks Report, ¶¶ 89-90; Pyykkonen, Martin, “At Investor Day, TWTR Needs to Clearly Articulate a Plan,”
      Rosenblatt Securities, November 12, 2014, p. 2. (“[w]e would like to see TWTR report DAUs (Daily Active
      Users) on a regular basis at some point going forward. On yesterday’s conference call, TWTR indicated that
      the DAU/MAU ratio is in a low 50s percent to high 40s percent range for its top 5-20 geographic markets. As
      with FB, which reports DAUs and MAUs in total and specifically for mobile, we think DAU/MAU would be a
      proxy for usage and engagement frequency, even though TWTR has indicated that their relative focus and
      investment priority is not squarely on driving daily usage frequency.”); Vogel, Paul, et al., “Flight Plan -
      Analyst Day Thoughts,” Barclays, November 13, 2014, p. 1. (“If daily users are what the mission is, daily or
      daily/monthly metrics should be key to proving out success.”).



                                                         12
         Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 16 of 60

                                                                                  CONFIDENTIAL


          specific opportunity, only one of the reports (the same Barclays report mentioned above)
          implied that Twitter should disclose DAU or the DAU/MAU ratio going forward.46

29.       While it is true, as Dr. Feinstein notes, that at each of Twitter’s Q4 2014 and Q1 2015
          earnings calls there was at least one question about how to track user engagement,47 it is
          also true, as discussed further below, that incredibly few analyst firms – just three of 56
          that covered Twitter at any time from January 1, 2014 through the end of the Class Period
          – expressed a desire to specifically see Twitter disclose DAU or the DAU/MAU ratio, even
          after it stopped disclosing the TLV/MAU metric.48 This evidence suggests that there was
          no widespread concern among analysts about the lack of disclosure regarding DAU or the
          DAU/MAU ratio.

30.       Dr. Feinstein also fails to note that Twitter was not the exclusive source for user
          engagement data. Analysts had access to data from third parties such as ComScore, and
          some used this data to compare Twitter to other social media platforms such as Facebook.
          For instance, in my initial report I noted that: 49

                  Several other analysts had relied on ComScore data prior to the Class Period.
                  For example, Atlantic Equities used the ComScore metric of ‘Mins per day
                  per MAU’ to compare Facebook, Instagram, and Twitter user engagement,
                  UBS Research used ComScore data on ‘Mobile Share of Time Spent on
                  Platform’ to compare a variety of websites/apps, Oppenheimer & Co. used
                  ComScore’s data on social mobile application engagement (minutes per UV
                  per day), and Morgan Stanley considered data on unique users and pages
                  viewed provided by ComScore, as well as metrics that were based on a
                  combination of data from Twitter, ComScore, and other sources (e.g., Page
                  views/DAU/month, minutes/MAU/per month).
31.       The Feinstein Report appears to also suggest, improperly, that analysts were concerned
          about user engagement as much as user growth. This is misleading because, as evident
          after the Q2 2015 earnings announcement where Twitter disclosed adverse news about both
          user growth and a lower DAU/MAU ratio, only about half the analysts commented at all


46
      Feinstein Report, ¶ 31.
47
      Feinstein Report, ¶¶ 38, 48.
48
      See also, Dirks Report, ¶¶ 89, 91.
49
      Dirks Report, ¶ 86, n. 129.



                                                     13
         Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 17 of 60

                                                                                                  CONFIDENTIAL


          the decline in the DAU/MAU ratio, and in most instances simply reported the news rather
          than analyzed Twitter’s DAU-related disclosures in any detail. For instance, Dr. Feinstein
          quotes excerpts from analyst reports published after the Q2 2015 earnings release to
          illustrate that “analyst commentary was focused on the declining user engagement and
          disappointing user growth outlook.”50                  In fact, these quotes say little about user
          engagement, DAU, or the DAU/MAU ratio and mostly discuss the Company’s disclosures
          about prospective user growth.

            B.     Dr. Feinstein Misleadingly Suggests That Analysts Focused on the
                   DAU/MAU Ratio When Lowering Their Twitter Price Targets

32.       In its Q2 2015 earnings release and conference call the Company disclosed, among other
          things, that even though it had exceeded its revenue and EBITDA targets, the Company
          did “not expect to see sustained meaningful growth in MAUs [for] a considerable period
          of time”51 and that “DAU/MAU for our top 20 markets in Q2 was approximately 44% vs
          the 48% we shared with you at our Analyst Day which was for the first three quarters of
          2014.”52

33.       Dr. Feinstein provides quotes from four analysts at the time that he says show that
          “[d]espite the better than expected financial results, analyst commentary was focused on
          the declining user engagement and disappointing user growth outlook.”53 However, only
          one of these quotes (from Wells Fargo) mentions DAU or the DAU/MAU ratio.54




50
      Feinstein Report, ¶ 57. As I discuss further below, of the 13 excerpts that Mr. Feinstein quotes in support of his
      claim that “analysts reduced their price targets and valuations, citing the Company’s poor growth trajectory in
      user base and user engagement,” only four excerpts mention “engagement,” only two of those mention DAU or
      the DAU/MAU ratio, and one of those (Bernstein) refers to the DAU/MAU ratio as a “very imperfect metric for
      user engagement” (See Feinstein Report, ¶ 58).
51
      Q2 2015 Earnings Call, p. 5.
52
      Q2 2015 Earnings Call, p. 6.
53
      Feinstein Report, ¶ 57. The four analysts are Morgan Stanley, Wells Fargo, BMO, and RBC.
54
      Dr. Feinstein also quotes four analyst reports published subsequent to the Q1 2015 earnings announcement to
      support his belief that “several analysts reduced their price targets and valuation multiples, citing poor revenue
      and user growth.” (Feinstein Report, ¶ 51). However, none of the four quotes he has chosen mention the
      DAU/MAU ratio or even user engagement.



                                                            14
         Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 18 of 60

                                                                                                  CONFIDENTIAL


34.       Dr. Feinstein further provides 13 quotes from 10 analysts that he claims illustrate that, in
          Q2 2015, “analysts reduced their price targets and valuations, citing the Company’s poor
          growth trajectory in user base and user engagement.”55 However, only two of these quotes
          (from Bernstein and Rosenblatt) mention DAU or the DAU/MAU ratio, and neither of
          these analysts support Dr. Feinstein’s position regarding the “economic importance” of the
          DAU/MAU ratio. In fact, even the quote from Bernstein that Dr. Feinstein selected to
          include in his report indicated that the DAU/MAU ratio “is a very imperfect metric for user
          engagement.”56 Meanwhile, Rosenblatt, which Dr. Feinstein also quotes to support his
          statement about analysts reducing their target prices, did not, in fact, revise its target price
          or stock recommendation at the time.57

35.       Moreover, as I discuss further below, of the 36 analyst reports released in the 5 business
          days after the Q2 earnings announcement, 19 mentioned the DAU/MAU ratio and 17 did
          not. Many of those that did mention the DAU/MAU ratio simply reported the change in
          the ratio but offered no analysis of the change. This includes several analysts that reduced
          their target prices (though to levels still above Twitter’s then-current stock price). For
          example:

                            Nomura (one of the analysts quoted by Dr. Feinstein) reduced its target price
                             from $39 to $33 but does not mention the DAU/MAU ratio in its report and
                             discussed only “the persistence of tepid user growth” in the discussion of
                             its target price reduction.58




55
      Feinstein Report, ¶ 58. The 13 quotes include three from Bernstein, two from Cowen and Company, and one
      each from Stifel, Evercore, Citi, BMO, Bank of America Merrill Lynch, Atlantic Equities, Rosenblatt, and
      Nomura.
56
      Feinstein Report, ¶ 58, citing Kirjner, Carlos, et al., “Twitter 2Q15 Review: Stock Won’t Work If Users Don’t
      Grow,” Bernstein, July 29, 2015, p. 2. (“This ratio is a very imperfect metric for user engagement, but, if anything,
      it points to declining user engagement.”)
57
      Pyykkonen, Martin, “Still Searching For Mass Market Appeal and Usage,” Rosenblatt Securities, July 29, 2015,
      TWTR_SHEN_00005283, p. 1.
58
      DiClemente, Anthony and Kevin Rippey, “Bluebird Sings the MAU Blues; TP to $33,” Nomura, July 29, 2015,
      TWTR_SHEN_00005236, p. 1.



                                                            15
         Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 19 of 60

                                                                                          CONFIDENTIAL


                              Canaccord Genuity reduced its target price from $52 to $45 without
                               mentioning the news regarding the DAU/MAU ratio, mentioning only user
                               growth in the discussion of its valuation.59
                              FBN Securities reduced its target price from $55 to $50, without any
                               mention of DAU/MAU ratio disclosure.60
                              J.P. Morgan reduced its target price from $55 to $50, without any mention
                               of DAU/MAU ratio disclosure.61
36.       Furthermore, as I discussed in my initial report, not a single analyst revised its buy/sell
          recommendations after the Q2 2015 earnings announcement (whether motivated by the
          disclosure of the decline in the DAU/MAU ratio or otherwise).62

              C.      The Analyst Commentary Cited by Dr. Feinstein Shows That, Throughout
                      the Class Period, Analysts Were Informed About Slowing User Growth

37.       Dr. Feinstein argues that Twitter hid a declining trend in user growth during the Class
          Period.63 However, the Company disclosed significant information about the size of its
          user base and user growth (much of which is acknowledged by Dr. Feinstein), as evidenced
          by the following:

                  The Company consistently reported MAU every quarter and also gave guidance about
                   quarter-ahead MAU through the Class Period.64

                  In earnings calls the Company disclosed reasons for the quarter-over-quarter changes
                   in MAU.65




59
      Graham, Michael, et al., “Q2 strong revenue, weak MAUs; expect more of the same in H2/15,” Canaccord
      Genuity, July 28, 2015, TWTR_SHEN_00005054, p. 1.
60
      Seyrafi, Shebly, “TWTR: Monetization Impresses by User Growth Doesn’t– Lowering PT to $50,” FBN
      Securities, July 29, 2015, TWTR_SHEN_0000510, p. 1.
61
      Anmuth, Doug, et al., “Twitter, Inc. Remains a Show-Me Story, But We Continue to Believe There’s More
      Value in the Platform; Overweight, $50 PT,” J.P. Morgan, July 29, 2015, TWTR_SHEN_00005215, p. 1.
62
      Dirks Report, ¶ 93 and Exhibit 6.
63
      See, e.g., Feinstein Report, ¶¶ 21, 73.
64
      See, e.g., Feinstein Report, ¶¶ 34, 44, 47, 55-56.
65
      See, e.g., Feinstein Report, ¶¶ 35, 47, 55-56.



                                                           16
         Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 20 of 60

                                                                                               CONFIDENTIAL


              When management did not have clarity on quarter-ahead MAU, it admitted as much in
               its conference calls and provided reasons for the lack of clarity.66

              Analyst commentary that Dr. Feinstein cites shows that analysts paid attention to and
               understood management’s disclosures on user growth as measured by MAU.67

38.       As Dr. Feinstein himself cites, many analysts commented on Twitter’s slowing user growth
          as early as the announcement of Twitter’s Q4 2014 results in February 2015,68 and
          continued to do so throughout the Class Period, reflecting that they understood this trend.69
          Furthermore, as I showed in Exhibit 2A of my initial report, the Company’s year-over-year
          growth rate in MAU had declined each quarter since at least Q1 2012, a trend that would
          have been apparent to investors.

39.       Even after the disappointing user growth outlook disclosed on July 29, 2015, analysts did
          not express the belief that Twitter revealed information on user growth that it had
          previously concealed or that earlier disclosures of the DAU/MAU ratio would have
          allowed them to better predict the slowing growth. For instance, J.P. Morgan analysts
          noted that, “[O]verall we don’t think there were many surprises from earnings, perhaps just
          more clear acknowledgement from mgmt that meaningful MAU growth will take time as
          the product has to improve and become simpler to use.”70 Oppenheimer and Co. wrote,
          “TWTR’s 2Q MAU deceleration reaffirms the company’s struggles to add users, driven
          by products challenges and competitive pressures.”71




66
      Twitter management commented about the lack of visibility on Q2 2015 MAU growth in the Q1 2015 earnings
      call on April 29, 2015. See Feinstein Report, ¶ 47.
67
      See e.g., Feinstein Report, ¶ 39, 49, 51.
68
      Dr. Feinstein quotes several analysts commenting, after Twitter’s Q4 2014 earnings release, that user growth had
      slowed. See Feinstein Report, ¶ 39.
69
      Dr. Feinstein quotes several analysts commenting, after Twitter’s Q1 2015 earnings release, on Twitter’s slower
      user growth outlook for Q2 2015. See Feinstein Report, ¶ 51.
70
      Anmuth, Doug, et al., “Twitter, Inc. Remains a Show-Me Story, But We Continue to Believe There’s More Value
      in the Platform; Overweight, $50 PT,” J.P. Morgan, July 29, 2015, TWTR_SHEN_00005215, p. 1.
71
      Helfstein, Jason, et al., “MAUs Decelerate; Reiterate Perform Rating,” Oppenheimer and Co., July 29, 2015,
      TWTR_SHEN_00005246, p. 1 (emphasis added).



                                                          17
         Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 21 of 60

                                                                                            CONFIDENTIAL


40.       In short, despite his claims, Dr. Feinstein has failed to provide any evidence from analyst
          and media commentary that shows that analysts were misled about slowing user growth
          during the Class Period.72

            D.     Dr. Feinstein Misinterprets Twitter’s Risk Disclosures

41.       The Feinstein Report contains a section titled “Public Company Statements Confirm The
          Economic Importance Of The Allegation-Related Information to The Company’s Business
          Model and Prospects.”73 In this section, Dr. Feinstein quotes from Twitter’s 2014 10-K in
          his attempt to establish that “the Company acknowledged the importance of its user growth
          trends and user engagement trends.”74

42.       However, Twitter’s 2014 10-K does not equate user engagement exclusively (or at all) with
          DAU or the DAU/MAU ratio. As I have discussed above, Twitter publicly discussed
          numerous engagement metrics.75 In fact, the very section of the 10-K that Dr. Feinstein
          quotes makes it clear that the discussion of engagement in that section encompasses a
          broader definition than what the DAU/MAU metric captures. If anything, the discussion of
          engagement in that section of the 10-K has more to do with engagement with ads than how
          frequently users are logging into the platform. For example, the first risk disclosure that
          Dr. Feinstein cites76 also provides that “[t]o the extent our user growth rate slows, our
          success will become increasingly dependent on our ability to increase levels of ad
          engagement on Twitter” and further explains that:77

                            We generate a substantial majority of our revenue based upon
                            engagement by our users with the ads that we display. If people
                            do not perceive our products and services to be useful, reliable and
                            trustworthy, we may not be able to attract users or increase the
                            frequency of their engagement with our platform and the ads that we
                            display. A number of consumer-oriented websites that achieved
72
      Nor has Dr. Feinstein provided any analysis to show that analysts or investors would have been able to better
      predict Twitter’s slowing user growth had DAU or the DAU/MAU ratio been disclosed more regularly.
73
      Feinstein Report, ¶ ¶ 79-87.
74
      Feinstein Report, ¶ 80.
75
      See, e.g., Q1 2015 Earnings Call Transcript, pp. 27-28.
76
      Feinstein Report, ¶ 17.
77
      Twitter, Inc., FY 2014 Form 10-K for the fiscal year ended December 31, 2014, filed March 2, 2015 (“Twitter
      2014 10-K”), p. 11 (emphasis added).

                                                          18
         Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 22 of 60

                                                                                              CONFIDENTIAL


                            early popularity have since seen their user bases or levels of
                            engagement decline, in some cases precipitously. There is no
                            guarantee that we will not experience a similar erosion of our user
                            base or engagement levels.
43.       Dr. Feinstein provides no evidence that the public statements the company made at the time
          specifically identify the DAU/MAU ratio as the only user engagement metric, and in fact
          (as discussed) the company has many user engagement metrics (including Ad
          Engagements).

44.       In addition, Dr. Feinstein quotes a text by Prof. Damodaran to support his claim of the
          “particular importance of growing user base and increasing user engagement for Internet
          and social media companies.”78 However, none of the passages he cites mention “user
          engagement” or the DAU/MAU ratio.

V.        Dr. Hui’s Report Fails to Demonstrate That Reasonable Investors Would Have
          Viewed the                             as Significant In Assessing Twitter

45.       Using daily, monthly, and quarterly data, Dr. Hui purports to show that the




                  .79

46.       However, as discussed in my initial report and above in this rebuttal report, the disclosure
          of the DAU/MAU ratio would not have significantly changed the total mix of information
          available to reasonable investors during the Class Period. As I discussed in my initial
          report:80

                   [W]hile the
                                                       , a reasonable investor would not have
                   viewed that data as providing a significantly different picture of Twitter than
                   they already had. As an initial matter, a reasonable investor would have
                   recognized that the DAU/MAU ratio was


78
      Feinstein Report, ¶ 76.
79
      Dr. Hui’s quarterly analysis appears to focus on the six quarters from Q1 2014 to Q2 2015; his monthly analysis
      appears to focus on the 14 months from January 2014 to February 2015; his daily analysis covers October 1, 2014
      to July 28, 2015. See Hui Report, pp. 36-43.
80
      Dirks Report, ¶ 109 (emphasis in original).

                                                         19
         Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 23 of 60

                                                                                               CONFIDENTIAL


                                                            A reasonable investor would have
                   understood that this trend of                                       during
                   the Class Period was in-line with and explained by the Company’s disclosed
                   lack of focus around growing DAU and its disclosed focus on growing
                   MAU. Further, a reasonable investor would have also been aware of the
                   trend that newer cohorts of users were less engaged than older cohorts, as
                   the Company disclosed. Thus, the
                                                                              would not have
                   been viewed by a reasonable investor as surprising or providing
                   meaningfully new information to the market.
47.       Dr. Hui’s tests purportedly demonstrating that the
                                                            are irrelevant and fail to demonstrate that such
          information, even if true, would have been important to a reasonable investor at the time.
          His tests simply show that there is statistical evidence that the DAU/MAU ratio was in
          decline.

48.       Further, Dr. Hui documents only a
                                                                                  .81 Had this
                     even if statistically significant, been disclosed, it would not have significantly
          changed the mix of information available to investors, especially in light of the fact that
          Mr. Noto had already informed investors that the “DAU to MAU ratios in the quarter were
          similar to what they were by market relative to analyst day.”82

49.       Finally, as I discussed in my initial report, these                                                 would
          not have been important to investors given that
                                               and that Twitter’s corporate strategy was not focused on
          growing the ratio at the time.83 None of Dr. Hui’s statistical analyses changes my opinion


81




82
      Q1 2015 Earnings Call, pp. 27-28 (“So DAU is one measurement of engagement. We talked about that at
      analyst day it's a measurement that is dependent by market and you could have a mix shift so that could be a
      little bit misleading DAU to MAU ratios in the quarter were similar to what they were by market relative to
      analyst day.”).
83
      Dirks Report, ¶ 109.

                                                          20
         Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 24 of 60

                                                                                                  CONFIDENTIAL


          that the                                            would not have significantly altered investors’
          assessment of Twitter as a potential investment.

VI.       Additional Commentary from Analyst Reports Cited By Dr. Feinstein Does Not
          Change My Opinion

50.       In his report, Dr. Feinstein cited fifteen analyst reports from the beginning of 2014 through
          the end of the Class Period that I had not reviewed in preparing my initial report. To ensure
          that my review of analyst reports is comprehensive, I have incorporated these fifteen
          documents into my analyses.84 As discussed below, taking these reports into account does
          not change any of the opinions set forth in my initial report nor meaningfully change any
          of the analyses I presented therein.

51.       First, these additional analyst reports also do not alter my opinion that very few of the
          analysts that covered Twitter from the beginning of 2014 through the end of the Class
          Period expressed in the reports that I reviewed that the DAU/MAU ratio was important to
          them in understanding the Company’s value, or suggested that the Company should start
          disclosing it. Specifically, I identified 56 analyst firms that issued at least one report
          covering Twitter during that time frame. Of those, only three (Barclays,85 Rosenblatt,86

84
      In preparing my initial report and this rebuttal report, I have reviewed 523 analyst reports, which are listed in
      Appendix A to this report. In contrast, Dr. Feinstein only quotes 42 analyst reports and lists an additional 44
      analyst reports in his Exhibit 1.
85
      Vogel, Paul, et al., “Flight Plan - Analyst Day Thoughts,” Barclays, November 13, 2014, p. 1. (“If daily users
      are what the mission is, daily or daily/monthly metrics should be key to proving out success.”); Vogel, Paul, et
      al., “Twitter Inc. – Waiting for Lightning to Strike,” Barclays, July 29, 2015, p. 1 (“Importantly, engagement
      seems to have fallen off a bit, as the company shared that daily active users as a percentage of monthly actives
      is now 44% in the top 20 markets, down from the 48% reported at its analyst day nine months ago.”).
86
      Pyykkonen, Martin, “At Investor Day, TWTR Needs to Clearly Articulate a Plan,” Rosenblatt Securities,
      November 12, 2014, p. 2 (“[w]e would like to see TWTR report DAUs (Daily Active Users) on a regular basis
      at some point going forward. On yesterday’s conference call, TWTR indicated that the DAU/MAU ratio is in a
      low 50s percent to high 40s percent range for its top 5-20 geographic markets. As with FB, which reports
      DAUs and MAUs in total and specifically for mobile, we think DAU/MAU would be a proxy for usage and
      engagement frequency, even though TWTR has indicated that their relative focus and investment priority is not
      squarely on driving daily usage frequency.”); Pyykkonen, Martin, “Downgrading to Neutral; Limited
      Execution in Key Areas,” Rosenblatt Securities, April 29, 2015, p. 2 (“… [w]e still expect Twitter to report
      MAUs for the foreseeable future, even as TLVs are replaced as a usage metric. Given that, we would also like
      to see Twitter report DAUs (Daily Active Users) on a regular basis at some point, e.g., the only comment for
      1Q15 DAUs was that they were similar in terms of geographic mix as of late last year. Twitter had indicated
      late last year that the DAU/MAU ratio was in a low 50s percent to high 40s percent range for its top 5-20
      geographic markets. As with Facebook, which reports DAUs and MAUs in total and specifically for mobile,
      we think DAU/MAU would be a proxy for usage and engagement frequency.”).



                                                            21
         Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 25 of 60

                                                                                                 CONFIDENTIAL


          and Wells Fargo87) ever indicated that they considered the DAU/MAU ratio important or
          something that the Company should regularly disclose.88

52.       Additionally, I examined whether the additional analyst reports would change my findings
          regarding changes in analyst recommendations after the Q1 and Q2 2015 earnings calls.
          Four of the additional reports were published subsequent to the Q1 2015 earnings call and
          eight were published subsequent to the Q2 2015 earnings call.

53.       Taking into account the additional analyst reports published after the Q1 2015 earnings call
          does not change my conclusion that few analysts changed their recommendation at the
          time. In my initial report, I showed that of the 38 analysts that released reports within five
          business days following the Q1 2015 earnings call, only five downgraded their
          recommendations.89              Additionally, three of those 38 analysts upgraded their
          recommendations, with the remaining 30 maintaining their previous recommendations.90
          As shown in Exhibit 1, of the three additional analysts, one is a downgrade (Axiom), with
                                                                                                                        91
          the other two (Arete and Monness) maintaining their previous recommendations.
          Therefore, in total, six analysts downgraded, three upgraded, and 32 maintained.

54.       Moreover, taking into account the eight additional analyst reports published after the Q2
          2015 earnings call does not change my findings that no analyst firm lowered their

87
      Stabler, Peter, et al., “Twitter, Inc. – TWTR: No Easy Fix To User Growth Issue,” Wells Fargo Securities, July
      29, 2015, TWTR_SHEN_00005322, p. 2. (“Clear evidence was offered when CFO Noto revealed to investors
      that Twitter’s DAU/MAU ratio had declined to 44% in the quarter from the 48% figure (for the first 3 quarters
      of 2014). The DAU/MAU ratio is highly important as daily engagement is a key ingredient in driving
      advertising impression growth (along with MAU and ad-load growth).”).
88
      In my initial report I wrote “only two analysts (Rosenblatt Securities and Wells Fargo) of the 53 analysts that
      covered Twitter at some point during the period from the beginning of 2014 through the end of the Class Period
      whose reports I reviewed, ever expressed that the metric was important to them in understanding the
      Company’s value, or suggested that the Company should start disclosing it.” (Dirks Report, ¶ 89). However, as
      is evident later in my initial report (see Dirks Report, ¶ 90), Barclays should have been included among that
      group as well, for a total of three analysts. The change from 53 total analysts covering Twitter to 56 is a result
      of the additional reports considered in the Feinstein Report.
89
      Dirks Report, ¶ 88 and Exhibit 4.
90
      In preparing my rebuttal report, I realized that I had misclassified the Morningstar report as an upgrade in my
      initial report when in fact it was a maintain.
91
      There was also an additional Stifel report dated April 30, 2015 where the recommendation was maintained.
      However, Stifel issued another report on May 3, 2015 where it upgraded its recommendation, as reflected in my
      initial report (see Dirks Report, ¶ 88 and Exhibit 4). Therefore, I do not include the April 30, 2015 Stifel report
      in Exhibit 1.



                                                           22
         Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 26 of 60

                                                                                               CONFIDENTIAL


          recommendation regarding Twitter’s stock within five days after that call. As shown in
          Exhibit 2, all eight maintained their previous recommendation, as did nearly all of the
          analysts considered in my initial report (with the only exceptions being upgrades),92
          suggesting that no analyst considered the information disclosed on that date as significantly
          altering their views of Twitter at that time.

55.       These additional analyst reports also do not meaningfully change the findings discussed in
          my initial report and Exhibit 5C. After including the four additional reports that were
          published subsequent to the Q1 2015 earnings call, my analysis still shows that very few
          analyst reports (four of 47) issued in the five business days after the Q1 2015 earnings call
          mentioned Mr. Noto’s comment that the DAU/MAU ratios by market were similar to what
          they were at Analyst Day.93 Exhibit 3A, attached to this report, provides these updated
          results. As discussed in my initial report,94 of those four, three simply repeated Mr. Noto’s
          comment offering no analysis on it, with only Rosenblatt offering any substantive
          commentary.95

56.       Taking into account these analyst reports also does not meaningfully change the results set
          forth in my initial report and Exhibit 5D thereto that only around half the analysts (19 of
          37) who issued reports in the five business days following the Q2 2015 earnings call
          mentioned the DAU/MAU ratio, despite Twitter’s disclosure that the ratio for its top 20
          markets had declined to 44% from 48% as reported at Analyst Day.96 Exhibit 3B, attached

92
      Dirks Report, ¶ 93 and Exhibit 6.
93
      A report by Arete discusses DAU but does not mention Mr. Noto’s comment. Kramer, Richard and Rocco
      Strauss, “Internet: Goliaths Pummel Davids,” Arete, May 5, 2015.
94
      Dirks Report, ¶ 91.
95
      Pyykkonen, Martin, “Downgrading to Neutral; Limited Execution in Key Areas,” Rosenblatt Securities, April
      29, 2015, p. 2. (“Twitter had indicated late last year that the DAU/MAU ratio was in a low 50s percent to high
      40s percent range for its top 5-20 geographic markets. As with Facebook, which reports DAUs and MAUs in
      total and specifically for mobile, we think DAU/MAU would be a proxy for usage and engagement frequency.
      Twitter’s DAU/MAU ratio was ~48% in its top 20 markets as of late last year and Twitter’s top 20 markets
      represent ~90% of total revenue and ~80% MAUs. This obviously shows the top markets dominate Twitter’s
      revenue base, but we also think Twitter’s long term DAU/MAU should be expected to increase further as a key
      usage metric as Twitter’s initiatives to drive the more casual and frequent user base take hold.”).
96
      I identified these reports by searching for all analyst reports published in the five business days after the Q2
      2015 earnings call that mentioned “DAU,” “daily active user,” or “daily user.” I then reviewed these reports to
      determine whether they were discussing the DAU/MAU ratio and, if so, assessed whether the report was simply
      reporting the same news the company disclosed or providing any further analysis or discussion.



                                                          23
        Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 27 of 60

                                                                                                   CONFIDENTIAL


         hereto, provides these updated results. Out of these 19 reports, one did not even mention
         the change in the DAU/MAU ratio,97 and 13 others simply reiterated the magnitude of the
         decline but offered no analysis of the change.98 Only five of the 38 analyst reports
         discussed the change in the DAU/MAU ratio in any detail.99


97
     Wieser, Brian, “TWTR: Solid 2Q15 Business Trends, Undue Focus on User Growth,” Pivotal Research Group,
     July 29, 2015, TWTR_SHEN_00005256, p. 1. (“User growth is not necessary to support ongoing revenue and
     profit growth that more-than justifies current valuation levels, although we recognize that churn reduction and
     ongoing efforts to increase the ratio of daily active users to monthly active users are necessary for Twitter to retain
     its standing.”)
98
     See, e.g., Blackledge, John, et al., “2Q15 Results Good Financial Results, User Issues Concerning,” Cowen and
     Company, July 29, 2015, TWTR_SHEN_00005071, p. 1. (“Additional mgmt. comments said DAU to MAU ratio
     in top 20 cities has fallen to 44% versus 48% in the first 3Q’s of 2014.”); Nowak, Brian, et al., “Twitter Inc. -
     Fewer Birds: Price Target to $36,” Morgan Stanley, July 29, 2015, p. 1 (“As detailed below, 2Q MAU trends
     were weaker than expected and management talked down near-term MAU growth. In addition, engagement is
     falling, as the DAU / MAU ratio has fallen 400bp since 3Q14…”); Bhatia, Arvind, and Brett Strauser, “Twitter,
     Inc. - Strong Monetization offset by Anemic User Growth, Declining Engagement. Raising Full Yr Est. slightly
     on 2Q Upside,” Sterne Agee, July 29, 2015, TWTR_SHEN_00295753, p. 1. (“While TWTR is no longer
     providing Timeline Views, management did indicate that DAUs/MAUs in the top 20 markets were 44% down
     from 48% disclosed at the analyst day in November last year.”); Pitz, Brian, et al., “User Growth, Management
     Uncertainty Cloud the Near Term,” Jefferies, July 29, 2015, TWTR_SHEN_00005334, p. 1. (“Additionally, the
     DAU / MAU ratio for the top 20 markets was 44% in 2Q15 vs. the 48% reported at the Nov. analyst day. Interim
     CEO Dorsey pointed to 3 areas to improve MAU growth 1) more disciplined execution 2) simplifying TWTR
     and 3) better communicating the value of TWTR.”)
99
     Mahaney, Mark S., et al., “TWTR Has Hit a Wall …” RBC Capital Markets, July 28, 2015,
     TWTR_SHEN_00005270, p. 3. (“Twitter no longer discloses Timeline Views/MAU, the company’s former self-
     defined measure of user engagement. As a result, it will be more challenging to track whether engagement levels
     are rising or falling at the company. However, management stated that the DAU/MAU ratio is 44%, below the
     48% disclosed at the Analyst Day last November, due to management’s focus on growing the denominator. The
     company did say that ad engagements grew 57% and Autoplay Video Ads are a more engaging product. We
     believe engagement should eventually rise, IF the company’s product/user interface improvements work and the
     company effectively communicates value to the mass market…But the takeaway here appears to be that both
     User growth AND Engagement have hit walls.”); Stabler, Peter, et al., “Twitter, Inc. – TWTR: No Easy Fix To
     User Growth Issue,” Wells Fargo Securities, July 29, 2015, TWTR_SHEN_00005322, p. 2. (“Clear evidence
     was offered when CFO Noto revealed to investors that Twitter’s DAU/MAU ratio had declined to 44% in the
     quarter from the 48% figure (for the first 3 quarters of 2014). The DAU/MAU ratio is highly important as daily
     engagement is a key ingredient in driving advertising impression growth (along with MAU and ad-load
     growth).”); Sena, Ken, Conor McDade, and Andrew McNellis, “Waiting for (Project) Lightning to Strike,”
     Evercore ISI, July 28, 2015, TWTR_SHEN_00005098, p. 1. (“Twitter reported 316mm MAUs inclusive of SMS
     users (15% y/y or 3% q/q), largely in-line with our estimates, but core user growth of just 2mm q/q to 304mm
     was well below our 310mm estimate and reflected growth of just 0.7% q/q relative to the 5% reported in 1Q.
     Meanwhile, commentary that DAUs as a % of MAUs now stands at 44% vs. the 48% last year implies that highly
     engaged users that check the service daily are growing even more slowly (or -6% y/y for DAUs vs. 15% reported
     for MAUs). As result, we are no longer modeling a user growth inflection and instead are awaiting more tangible
     signs of improvement where we are optimistic that Project Lightning, its Search deal with Google, and other such
     initiatives will contribute.”); Kirjner, Carlos, Andrea Rosso, and Ben Betcher, “Twitter 2Q15 Review: Stock
     Won’t Work If Users Don’t Grow,” Bernstein, July 29, 2015, TWTR_SHEN_00005174, p. 2. (“Engagement is
     not improving. The ratio of DAUs to MAUs dropped to 44% (vs. 48% in 3Q14), making it difficult to make the
     case that engagement of the existing user base has improved. This ratio is a very imperfect metric for user
     engagement, but, if anything, it points to declining user engagement. This decline in the ration [sic] of DAUs to


                                                            24
         Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 28 of 60

                                                                                                  CONFIDENTIAL


57.       Overall, my comprehensive review of analyst reports, in contrast with Dr. Feinstein’s
          selective portrayal, continues to show that few analysts placed any emphasis on the
          DAU/MAU ratio.




          Respectfully submitted, this 7th day of August 2019,




          Martin Dirks




      MAUs, in addition to Twitters' weak user growth and the CFO's negative comments on the prospects of user
      reacceleration suggest Twitter is not on track to reach its stated objective to become ‘the largest daily audience in
      the world,’ an objective repeated nearly ten times by management during Twitter's analyst day.”); Pyykkonen,
      Martin, “Still Searching For Mass Market Appeal and Usage,” Rosenblatt Securities, July 29, 2015,
      TWTR_SHEN_00005283, p. 1. (“Twitter only provided basic usage metrics, which showed some deceleration in
      the DAU/ MAU ratio (~40% vs. 48% as of late last year). … Our key fundamental focus for Twitter continues
      to be the interplay between MAUs and ad revenue monetization. Until last quarter, Twitter had actually executed
      better at driving per unit of usage (previously timeline views — TLVs) than it had at driving MAU growth. …
      Twitter’s DAU/MAU ratio in its top 20 markets was ~40%, which indicates some deceleration in usage (vs. ~48%
      for the first nine months of last year). While TLVs were not a perfect usage metric, it at least gave some indication
      of usage/engagement performance, which we continue to think is relatively more important than just basic user
      (MAU) growth …The core symptom of Twitter’s problem is the need to drive user growth (MAUs) and even
      more importantly to drive usage (frequency, engagement, etc.), especially from more casual users than is currently
      the case with Twitter’s seemingly dedicated and maybe even cult-like base of active users.”).

                                                            25
       Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 29 of 60
                                                                                          CONFIDENTIAL



                                          Appendix A
                                 List of Documents Considered
Court Documents

Doris Shenwick et al., Plaintiff v. Twitter Inc. et al., Defendants. United States District Court, Northern
District of California, Case No. 3:16-cv-05314-JST Lead Plaintiff’s Consolidated Amended Class Action
Complaint, filed March 2, 2017.

Doris Shenwick et al., Plaintiff v. Twitter Inc. et al., Defendants. United States District Court, Northern
District of California, Case No. 16-cv-05314-JST Order Granting in Part and Denying in Part Defendants’
Motion to Dismiss, filed October 16, 2017.



Expert Reports

Expert Report of Martin Dirks, June 21, 2019.

Report on Loss Causation and Damages, Professor Stephen P. Feinstein, June 21, 2019 (including
supporting materials).

Expert Report of Sam Hui, June 21, 2019 (including supporting materials).



Deposition Transcripts

Dirks, Martin, July 30, 2019.



SEC Filings

Twitter, Inc., Forms 10-K, 2013 - 2018.

Twitter, Inc., Forms 10-Q, Q1 2014 - Q2 2015.

Twitter, Inc., Form 8-K, July 28, 2015.

Twitter Inc., Form S-1, Registration Statement, filed with the Securities and Exchange Commission on
October 3, 2013.

Facebook, Inc., Form 10-K, 2014.

Google Inc., Form 10-K, 2014.

LinkedIn Corporation, Form 10-K, 2014.


                                                    A-1
       Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 30 of 60
                                                                                           CONFIDENTIAL




Twitter Earnings Documents

Twitter, Inc., Quarterly Earnings Call Transcripts, Q4 2013 - Q2 2015.

Twitter, Inc., Quarterly Earnings Releases, Q4 2013 - Q2 2015.

Twitter, Inc., Q4 2014 Earnings Binder, TWTR_SHEN_00113777.

Twitter, Inc., Q1 2015 Earnings Binder, TWTR_SHEN_00356835-7031.

Twitter, Inc., Q2 2015 Earnings Binder, TWTR_SHEN_00358394-798.

 “Selected Company Metrics and Financials,” 2013-2015, Twitter, Inc., available at
<https://investor.twitterinc.com/financial-information/quarterly-results>.

“Slide Presentation,” 2013-2015, Twitter, Inc., available at <https://investor.twitterinc.com/financial-
information/quarterly-results>.



Conference Transcripts and Related Documents

Twitter, Inc., Analyst Day Transcript, November 12, 2014.

“Introduction,” presentation by Dick Costolo at Twitter Analyst Day, November 12, 2014.

“Corporate Strategy and Priorities,” presentation by Anthony Noto at Twitter Analyst Day, November 12,
2014.

“Financial Overview,” presentation by Anthony Noto at Twitter Analyst Day, November 12, 2014.

“Morgan Stanley Technology Media & Telecom Conference,” Morgan Stanley, March 3, 2015.



Analyst Reports

[1] Pivotal Research Group, October 28, 2013.

[2] Sterne Agee, October 28, 2013.

[3] Suntrust Robinson Humphrey, November 05, 2013.

[4] Evercore ISI, November 07, 2013.

[5] Wedbush, November 07, 2013.

[6] Sterne Agee, November 11, 2013.

                                                    A-2
       Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 31 of 60
                                                                 CONFIDENTIAL


[7] Susquehanna, November 12, 2013.

[8] Atlantic Equities, November 14, 2013.

[9] UBS Research, November 14, 2013.

[10] Wells Fargo, November 25, 2013.

[11] MKM Partners, November 27, 2013.

[12] Goldman Sachs, December 02, 2013.

[13] J.P.Morgan, December 02, 2013.

[14] Morgan Stanley, December 02, 2013.

[15] Evercore ISI, January 01, 2014.

[16] CRT Capital, January 06, 2014.

[17] BGC, January 07, 2014.

[18] Bank of America Merrill Lynch, January 08, 2014.

[19] Goldman Sachs, January 13, 2014.

[20] Nomura, January 14, 2014.

[21] Trefis, January 14, 2014.

[22] Stifel, January 16, 2014.

[23] Stifel, January 16, 2014.

[24] Pivotal Research Group, January 23, 2014.

[25] Morgan Stanley, January 28, 2014.

[26] Sterne Agee, January 29, 2014.

[27] RBC Capital Markets, February 02, 2014.

[28] CRT Capital, February 03, 2014.

[29] Wedbush, February 03, 2014.

[30] Bank of America Merrill Lynch, February 04, 2014.

[31] Cowen And Company, February 04, 2014.

[32] FBN Securities, February 04, 2014.
                                                 A-3
       Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 32 of 60
                                                                 CONFIDENTIAL


[33] J.P.Morgan, February 04, 2014.

[34] Stifel, February 04, 2014.

[35] Trefis, February 04, 2014.

[36] Bank of America Merrill Lynch, February 05, 2014.

[37] Pivotal Research Group, February 05, 2014.

[38] Sterne Agee, February 05, 2014.

[39] Topeka Capital Markets, February 05, 2014.

[40] Atlantic Equities, February 06, 2014.

[41] Baird, February 06, 2014.

[42] Bank of America Merrill Lynch, February 06, 2014.

[43] Bernstein, February 06, 2014.

[44] Cowen And Company, February 06, 2014.

[45] CRT Capital, February 06, 2014.

[46] Deutsche Bank, February 06, 2014.

[47] Evercore ISI, February 06, 2014.

[48] Goldman Sachs, February 06, 2014.

[49] Hudson Square Research, February 06, 2014.

[50] J.P.Morgan, February 06, 2014.

[51] Macquarie Research, February 06, 2014.

[52] Morgan Stanley, February 06, 2014.

[53] Nomura, February 06, 2014.

[54] RBC Capital Markets, February 06, 2014.

[55] Sterne Agee, February 06, 2014.

[56] Stifel, February 06, 2014.

[57] Suntrust Robinson Humphrey, February 06, 2014.

[58] Susquehanna, February 06, 2014.
                                                  A-4
       Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 33 of 60
                                                                 CONFIDENTIAL


[59] Topeka Capital Markets, February 06, 2014.

[60] UBS Research, February 06, 2014.

[61] Wedbush, February 06, 2014.

[62] Wells Fargo, February 06, 2014.

[63] Wunderlich Securities, February 06, 2014.

[64] Trefis, February 07, 2014.

[65] FBN Securities, February 10, 2014.

[66] Macquarie Research, February 13, 2014.

[67] Topeka Capital Markets, March 07, 2014.

[68] MKM Partners, March 10, 2014.

[69] Trefis, March 12, 2014.

[70] Ascendiant Capital Markets, March 13, 2014.

[71] Susquehanna, March 24, 2014.

[72] Topeka Capital Markets, March 25, 2014.

[73] Trefis, April 01, 2014.

[74] MKM Partners, April 02, 2014.

[75] Wells Fargo, April 09, 2014.

[76] Suntrust Robinson Humphrey, April 10, 2014.

[77] Bank of America Merrill Lynch, April 11, 2014.

[78] Pivotal Research Group, April 16, 2014.

[79] Sterne Agee, April 16, 2014.

[80] Wunderlich Securities, April 16, 2014.

[81] Deutsche Bank, April 24, 2014.

[82] Morgan Stanley, April 24, 2014.

[83] CRT Capital, April 25, 2014.

[84] RBC Capital Markets, April 25, 2014.
                                                   A-5
       Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 34 of 60
                                                                 CONFIDENTIAL


[85] Sterne Agee, April 25, 2014.

[86] Trefis, April 25, 2014.

[87] Wedbush, April 25, 2014.

[88] Bank of America Merrill Lynch, April 28, 2014.

[89] Cowen And Company, April 28, 2014.

[90] Bank of America Merrill Lynch, April 29, 2014.

[91] Macquarie Research, April 29, 2014.

[92] Pivotal Research Group, April 29, 2014.

[93] Sterne Agee, April 29, 2014.

[94] Stifel, April 29, 2014.

[95] Topeka Capital Markets, April 29, 2014.

[96] UBS Research, April 29, 2014.

[97] Atlantic Equities, April 30, 2014.

[98] Baird, April 30, 2014.

[99] Bank of America Merrill Lynch, April 30, 2014.

[100] Bernstein, April 30, 2014.

[101] Cowen And Company, April 30, 2014.

[102] CRT Capital, April 30, 2014.

[103] Deutsche Bank, April 30, 2014.

[104] Evercore ISI, April 30, 2014.

[105] FBN Securities, April 30, 2014.

[106] Goldman Sachs, April 30, 2014.

[107] J.P.Morgan, April 30, 2014.

[108] MKM Partners, April 30, 2014.

[109] Morgan Stanley, April 30, 2014.

[110] Nomura, April 30, 2014.
                                                 A-6
       Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 35 of 60
                                                                 CONFIDENTIAL


[111] RBC Capital Markets, April 30, 2014.

[112] Sterne Agee, April 30, 2014.

[113] Stifel, April 30, 2014.

[114] Suntrust Robinson Humphrey, April 30, 2014.

[115] Susquehanna, April 30, 2014.

[116] Topeka Capital Markets, April 30, 2014.

[117] Trefis, April 30, 2014.

[118] Wedbush, April 30, 2014.

[119] Wells Fargo, April 30, 2014.

[120] Wunderlich Securities, April 30, 2014.

[121] Pivotal Research Group, May 05, 2014.

[122] S&P Capital IQ, May 06, 2014.

[123] S&P Capital IQ, May 08, 2014.

[124] MKM Partners, May 12, 2014.

[125] Suntrust Robinson Humphrey, May 12, 2014.

[126] Pivotal Research Group, May 14, 2014.

[127] MKM Partners, May 15, 2014.

[128] S&P Capital IQ, May 16, 2014.

[129] Wunderlich Securities, May 16, 2014.

[130] Wunderlich Securities, May 20, 2014.

[131] Pivotal Research Group, May 27, 2014.

[132] Cantor Fitzgerald, May 29, 2014.

[133] Cantor Fitzgerald, May 29, 2014.

[134] Trefis, May 29, 2014.

[135] Wells Fargo, May 29, 2014.

[136] Wunderlich Securities, May 30, 2014.
                                                A-7
       Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 36 of 60
                                                                 CONFIDENTIAL


[137] Topeka Capital Markets, June 04, 2014.

[138] Buysellsignals Research, June 09, 2014.

[139] Suntrust Robinson Humphrey, June 12, 2014.

[140] Telsey Advisory Group, June 13, 2014.

[141] S&P Capital IQ, June 16, 2014.

[142] Suntrust Robinson Humphrey, June 17, 2014.

[143] Trefis, June 24, 2014.

[144] Evercore ISI, June 26, 2014.

[145] Cowen And Company, July 01, 2014.

[146] Cowen And Company, July 01, 2014.

[147] Sterne Agee, July 01, 2014.

[148] Suntrust Robinson Humphrey, July 01, 2014.

[149] Susquehanna, July 01, 2014.

[150] Wells Fargo, July 01, 2014.

[151] Topeka Capital Markets, July 02, 2014.

[152] Trefis, July 07, 2014.

[153] Wells Fargo, July 10, 2014.

[154] Suntrust Robinson Humphrey, July 14, 2014.

[155] Wunderlich Securities, July 14, 2014.

[156] Buysellsignals Research, July 15, 2014.

[157] Macquarie Research, July 15, 2014.

[158] MKM Partners, July 15, 2014.

[159] J.P.Morgan, July 18, 2014.

[160] Cowen And Company, July 22, 2014.

[161] BMO Capital Markets, July 24, 2014.

[162] Sterne Agee, July 24, 2014.
                                                A-8
       Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 37 of 60
                                                                 CONFIDENTIAL


[163] Sterne Agee, July 24, 2014.

[164] RBC Capital Markets, July 25, 2014.

[165] Cantor Fitzgerald, July 28, 2014.

[166] MKM Partners, July 28, 2014.

[167] Telsey Advisory Group, July 28, 2014.

[168] Trefis, July 28, 2014.

[169] BMO Capital Markets, July 29, 2014.

[170] Cantor Fitzgerald, July 29, 2014.

[171] Evercore ISI, July 29, 2014.

[172] RBC Capital Markets, July 29, 2014.

[173] Topeka Capital Markets, July 29, 2014.

[174] UBS Research, July 29, 2014.

[175] Barclays, July 30, 2014.

[176] Cowen And Company, July 30, 2014.

[177] Deutsche Bank, July 30, 2014.

[178] FBN Securities, July 30, 2014.

[179] J.P.Morgan, July 30, 2014.

[180] Janney Montgomery Scott, July 30, 2014.

[181] Macquarie Research, July 30, 2014.

[182] Pivotal Research Group, July 30, 2014.

[183] S&P Capital IQ, July 30, 2014.

[184] Sterne Agee, July 30, 2014.

[185] Suntrust Robinson Humphrey, July 30, 2014.

[186] Susquehanna, July 30, 2014.

[187] Telsey Advisory Group, July 30, 2014.

[188] Topeka Capital Markets, July 30, 2014.
                                                A-9
       Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 38 of 60
                                                                 CONFIDENTIAL


[189] Wedbush, July 30, 2014.

[190] Wells Fargo, July 30, 2014.

[191] Wunderlich Securities, July 30, 2014.

[192] Wunderlich Securities, July 30, 2014.

[193] MKM Partners, July 31, 2014.

[194] S&P Capital IQ, July 31, 2014.

[195] Trefis, July 31, 2014.

[196] S&P Capital IQ, August 02, 2014.

[197] Telsey Advisory Group, August 07, 2014.

[198] Investcafe, August 14, 2014.

[199] MKM Partners, September 08, 2014.

[200] Suntrust Robinson Humphrey, September 10, 2014.

[201] UBS Research, September 10, 2014.

[202] Canaccord Genuity, September 11, 2014.

[203] Cantor Fitzgerald, September 16, 2014.

[204] MKM Partners, September 16, 2014.

[205] MKM Partners, September 16, 2014.

[206] Trefis, September 25, 2014.

[207] Buysellsignals Research, September 30, 2014.

[208] J.P.Morgan, October 02, 2014.

[209] Deutsche Bank, October 07, 2014.

[210] Topeka Capital Markets, October 20, 2014.

[211] MKM Partners, October 21, 2014.

[212] Suntrust Robinson Humphrey, October 23, 2014.

[213] Cowen And Company, October 24, 2014.

[214] J.P.Morgan, October 24, 2014.
                                                  A-10
       Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 39 of 60
                                                                 CONFIDENTIAL


[215] RBC Capital Markets, October 24, 2014.

[216] Trefis, October 24, 2014.

[217] Wunderlich Securities, October 24, 2014.

[218] Sterne Agee, October 26, 2014.

[219] Canaccord Genuity, October 27, 2014.

[220] Cantor Fitzgerald, October 27, 2014.

[221] Cantor Fitzgerald, October 27, 2014.

[222] UBS Research, October 27, 2014.

[223] UBS Research, October 27, 2014.

[224] Barclays, October 28, 2014.

[225] BMO Capital Markets, October 28, 2014.

[226] Cowen And Company, October 28, 2014.

[227] Deutsche Bank, October 28, 2014.

[228] Evercore ISI, October 28, 2014.

[229] FBN Securities, October 28, 2014.

[230] J.P.Morgan, October 28, 2014.

[231] Janney Montgomery Scott, October 28, 2014.

[232] Macquarie Research, October 28, 2014.

[233] RBC Capital Markets, October 28, 2014.

[234] S&P Capital IQ, October 28, 2014.

[235] Sterne Agee, October 28, 2014.

[236] Suntrust Robinson Humphrey, October 28, 2014.

[237] Susquehanna, October 28, 2014.

[238] Topeka Capital Markets, October 28, 2014.

[239] Trefis, October 28, 2014.

[240] Wedbush, October 28, 2014.
                                                  A-11
       Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 40 of 60
                                                                        CONFIDENTIAL


[241] Wells Fargo, October 28, 2014.

[242] Wunderlich Securities, October 28, 2014.

[243] Cantor Fitzgerald, October 29, 2014.

[244] Pivotal Research Group, October 29, 2014.

[245] MKM Partners, October 31, 2014.

[246] Morgan Stanley, November 03, 2014.

[247] Suntrust Robinson Humphrey, November 03, 2014.

[248] S&P Capital IQ, November 04, 2014.

[249] S&P Capital IQ, November 05, 2014.

[250] RBC Capital Markets, November 09, 2014.

[251] Cowen And Company, November 10, 2014.

[252] J.P.Morgan, November 10, 2014.

[253] Pivotal Research Group, November 10, 2014.

[254] Cantor Fitzgerald, November 11, 2014.

[255] Rosenblatt, November 12, 2014.

[256] UBS Research, November 12, 2014, TWTR_SHEN_00141229.

[257] Barclays, November 13, 2014, TWTR_SHEN_00111079.

[258] Canaccord Genuity, November 13, 2014, TWTR_SHEN_00141257.

[259] Cantor Fitzgerald, November 13, 2014, TWTR_SHEN_00141356.

[260] Cowen And Company, November 13, 2014, TWTR_SHEN_00141270.

[261] Deutsche Bank, November 13, 2014.

[262] J.P.Morgan, November 13, 2014, TWTR_SHEN_00141369.

[263] Janney Montgomery Scott, November 13, 2014, TWTR_SHEN_00111104.

[264] Macquarie Research, November 13, 2014, TWTR_SHEN_00132574.

[265] Morgan Stanley, November 13, 2014.

[266] Pivotal Research Group, November 13, 2014, TWTR_SHEN_00141251.
                                                  A-12
       Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 41 of 60
                                                                             CONFIDENTIAL


[267] RBC Capital Markets, November 13, 2014, TWTR_SHEN_00111109.

[268] Sterne Agee, November 13, 2014, TWTR_SHEN_00141387.

[269] Suntrust Robinson Humphrey, November 13, 2014.

[270] Topeka Capital Markets, November 13, 2014, TWTR_SHEN_00141412.

[271] Wedbush, November 13, 2014, TWTR_SHEN_00141383.

[272] Wells Fargo, November 13, 2014, TWTR_SHEN_00141395.

[273] Wunderlich Securities, November 13, 2014, TWTR_SHEN_00141352.

[274] BMO Capital Markets, November 14, 2014, TWTR_SHEN_00112011.

[275] Trefis, November 17, 2014.

[276] Trefis, November 20, 2014.

[277] Wunderlich Securities, November 26, 2014.

[278] Wright Investors Service, December 08, 2014.

[279] Topeka Capital Markets, December 10, 2014, TWTR_SHEN_00000634.

[280] Evercore ISI, December 15, 2014, TWTR_SHEN_00000569.

[281] JMP Securities, December 15, 2014, TWTR_SHEN_00000583.

[282] Oppenheimer, December 18, 2014.

[283] Zacks Investment Research, December 19, 2014.

[284] Trefis, December 22, 2014, TWTR_SHEN_00000556.

[285] Directors Deals Ltd., December 29, 2014.

[286] Buysellsignals Research, December 30, 2014.

[287] Bank of America Merrill Lynch, January 05, 2015, TWTR_SHEN_00000519.

[288] Suntrust Robinson Humphrey, January 05, 2015, TWTR_SHEN_00000531.

[289] Suntrust Robinson Humphrey, January 06, 2015, TWTR_SHEN_00000515.

[290] Canaccord Genuity, January 12, 2015, TWTR_SHEN_00000506.

[291] Argus Institutional Partners, January 16, 2015.

[292] Wright Investors Service, January 21, 2015.
                                                    A-13
       Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 42 of 60
                                                                              CONFIDENTIAL


[293] Deutsche Bank, January 23, 2015, TWTR_SHEN_00002291.

[294] Evercore ISI, January 26, 2015, TWTR_SHEN_00002276.

[295] Suntrust Robinson Humphrey, January 26, 2015, TWTR_SHEN_00002270.

[296] Valuengine, Inc., January 28, 2015.

[297] Wunderlich Securities, January 28, 2015, TWTR_SHEN_00002265.

[298] Bank of America Merrill Lynch, February 02, 2015, TWTR_SHEN_00002218.

[299] Cantor Fitzgerald, February 02, 2015.

[300] Goldman Sachs, February 02, 2015, TWTR_SHEN_00002245.

[301] RBC Capital Markets, February 02, 2015, TWTR_SHEN_00002230.

[302] Bernstein, February 03, 2015, TWTR_SHEN_00002180.

[303] MKM Partners, February 03, 2015, TWTR_SHEN_00002173.

[304] Suntrust Robinson Humphrey, February 03, 2015, TWTR_SHEN_00002158.

[305] Trefis, February 03, 2015, TWTR_SHEN_00002155.

[306] Wedbush, February 03, 2015, TWTR_SHEN_00002161.

[307] Wells Fargo, February 03, 2015, TWTR_SHEN_00002148.

[308] Canaccord Genuity, February 05, 2015, TWTR_SHEN_00002089.

[309] Deutsche Bank, February 05, 2015, TWTR_SHEN_00002111.

[310] Nomura, February 05, 2015, TWTR_SHEN_00002096.

[311] Pacific Crest Securities, February 05, 2015, TWTR_SHEN_00002033.

[312] Atlantic Equities, February 06, 2015, TWTR_SHEN_00001950.

[313] Baird, February 06, 2015, TWTR_SHEN_00002021.

[314] Bank of America Merrill Lynch, February 06, 2015, TWTR_SHEN_00001968.

[315] Barclays, February 06, 2015, TWTR_SHEN_00002076.

[316] Bernstein, February 06, 2015, TWTR_SHEN_00002009.

[317] BMO Capital Markets, February 06, 2015, TWTR_SHEN_00112126.

[318] Cantor Fitzgerald, February 06, 2015, TWTR_SHEN_00114230.
                                              A-14
       Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 43 of 60
                                                                           CONFIDENTIAL


[319] Cowen And Company, February 06, 2015, TWTR_SHEN_00001878.

[320] CRT Capital, February 06, 2015, TWTR_SHEN_00001892.

[321] Deutsche Bank, February 06, 2015, TWTR_SHEN_00002066.

[322] Evercore ISI, February 06, 2015, TWTR_SHEN_00001978.

[323] J.P.Morgan, February 06, 2015, TWTR_SHEN_00002054.

[324] Janney Montgomery Scott, February 06, 2015, TWTR_SHEN_00114271.

[325] JMP Securities, February 06, 2015, TWTR_SHEN_00001899.

[326] Macquarie Research, February 06, 2015, TWTR_SHEN_00001940.

[327] Morgan Stanley, February 06, 2015, TWTR_SHEN_00001987.

[328] Oppenheimer, February 06, 2015, TWTR_SHEN_00001908.

[329] Pivotal Research Group, February 06, 2015, TWTR_SHEN_00002105.

[330] RBC Capital Markets, February 06, 2015, TWTR_SHEN_00001956.

[331] S&P Capital IQ, February 06, 2015.

[332] Stifel, February 06, 2015, TWTR_SHEN_00001846.

[333] Suntrust Robinson Humphrey, February 06, 2015, TWTR_SHEN_00001871.

[334] UBS Research, February 06, 2015, TWTR_SHEN_00002041.

[335] Wedbush, February 06, 2015, TWTR_SHEN_00001856.

[336] Wells Fargo, February 06, 2015, TWTR_SHEN_00001917.

[337] Morningstar, February 07, 2015.

[338] FBN Securities, February 08, 2015, TWTR_SHEN_00001821.

[339] Trefis, February 09, 2015, TWTR_SHEN_00001806.

[340] Wunderlich Securities, February 09, 2015, TWTR_SHEN_00001809.

[341] Morningstar, February 11, 2015.

[342] MKM Partners, February 17, 2015, TWTR_SHEN_00001782.

[343] Valuengine, Inc., February 20, 2015.

[344] Stifel, February 25, 2015, TWTR_SHEN_00001773.
                                             A-15
       Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 44 of 60
                                                                      CONFIDENTIAL


[345] Wright Investors Service, March 04, 2015.

[346] Zacks Investment Research, March 04, 2015.

[347] Canaccord Genuity, March 09, 2015, TWTR_SHEN_00001743.

[348] J.P.Morgan, March 09, 2015, TWTR_SHEN_00001752.

[349] Trefis, March 13, 2015, TWTR_SHEN_00001734.

[350] Wright Investors Service, March 14, 2015.

[351] Pacific Crest Securities, March 15, 2015, TWTR_SHEN_00001725.

[352] Brean Capital, March 16, 2015, TWTR_SHEN_00001674.

[353] Valuengine, Inc., March 17, 2015.

[354] Trefis, March 20, 2015, TWTR_SHEN_00001669.

[355] Morningstar, March 24, 2015.

[356] Pivotal Research Group, March 25, 2015, TWTR_SHEN_00001663.

[357] Stifel, March 25, 2015, TWTR_SHEN_00001642.

[358] Evercore ISI, March 26, 2015, TWTR_SHEN_00001628.

[359] MKM Partners, March 30, 2015, TWTR_SHEN_00001617.

[360] Buysellsignals Research, March 31, 2015.

[361] Jefferies, April 01, 2015.

[362] Morningstar, April 01, 2015.

[363] Zacks Investment Research, April 02, 2015.

[364] Valuengine, Inc., April 07, 2015.

[365] Stifel, April 08, 2015, TWTR_SHEN_00001606.

[366] Wunderlich Securities, April 14, 2015, TWTR_SHEN_00001601.

[367] Baird, April 15, 2015, TWTR_SHEN_00001589.

[368] CRT Capital, April 17, 2015, TWTR_SHEN_00001548.

[369] Goldman Sachs, April 17, 2015, TWTR_SHEN_00001553.

[370] Rosenblatt, April 17, 2015, RSI000623.
                                                   A-16
       Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 45 of 60
                                                                           CONFIDENTIAL


[371] Deutsche Bank, April 20, 2015, TWTR_SHEN_00001531.

[372] Zacks Investment Research, April 23, 2015.

[373] RBC Capital Markets, April 24, 2015, TWTR_SHEN_00001484.

[374] Bank of America Merrill Lynch, April 26, 2015, TWTR_SHEN_00001471.

[375] Cantor Fitzgerald, April 27, 2015, TWTR_SHEN_00252818.

[376] J.P.Morgan, April 27, 2015, TWTR_SHEN_00001421.

[377] JMP Securities, April 27, 2015, TWTR_SHEN_00001403.

[378] MKM Partners, April 27, 2015, TWTR_SHEN_00001464.

[379] Suntrust Robinson Humphrey, April 27, 2015, TWTR_SHEN_00001453.

[380] Trefis, April 27, 2015, TWTR_SHEN_00001417.

[381] Wedbush, April 27, 2015, TWTR_SHEN_00001441.

[382] Canaccord Genuity, April 28, 2015, TWTR_SHEN_00001288.

[383] Evercore ISI, April 28, 2015, TWTR_SHEN_00001315.

[384] Goldman Sachs, April 28, 2015, TWTR_SHEN_00001373.

[385] Macquarie Research, April 28, 2015, TWTR_SHEN_00001305.

[386] Morningstar, April 28, 2015.

[387] Pacific Crest Securities, April 28, 2015, TWTR_SHEN_00001295.

[388] RBC Capital Markets, April 28, 2015, TWTR_SHEN_00001346.

[389] Stifel, April 28, 2015, TWTR_SHEN_00001336.

[390] UBS Research, April 28, 2015, TWTR_SHEN_00001397.

[391] UBS Research, April 28, 2015, TWTR_SHEN_00001360.

[392] Wedbush, April 28, 2015, TWTR_SHEN_00001102.

[393] Atlantic Equities, April 29, 2015, TWTR_SHEN_00001170.

[394] Axiom, April 29, 2015, TWTR_SHEN_00242537.

[395] Baird, April 29, 2015, TWTR_SHEN_00001090.

[396] Bank of America Merrill Lynch, April 29, 2015, TWTR_SHEN_00001186.
                                                   A-17
       Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 46 of 60
                                                                        CONFIDENTIAL


[397] Barclays, April 29, 2015, TWTR_SHEN_00001274.

[398] Bernstein, April 29, 2015, TWTR_SHEN_00001325.

[399] BMO Capital Markets, April 29, 2015, TWTR_SHEN_00112144.

[400] Brean Capital, April 29, 2015, TWTR_SHEN_00001138.

[401] Cantor Fitzgerald, April 29, 2015.

[402] Cowen And Company, April 29, 2015, TWTR_SHEN_00001197.

[403] Deutsche Bank, April 29, 2015, TWTR_SHEN_00001261.

[404] J.P.Morgan, April 29, 2015, TWTR_SHEN_00001220.

[405] Janney Montgomery Scott, April 29, 2015.

[406] Jefferies, April 29, 2015.

[407] JMP Securities, April 29, 2015, TWTR_SHEN_00001175.

[408] MKM Partners, April 29, 2015, TWTR_SHEN_00001084.

[409] Monness Crespi Hardt, April 29, 2015, TWTR_SHEN_00121051.

[410] Morgan Stanley, April 29, 2015, TWTR_SHEN_00001241.

[411] Morningstar, April 29, 2015.

[412] Nomura, April 29, 2015, TWTR_SHEN_00001211.

[413] Oppenheimer, April 29, 2015, TWTR_SHEN_00001232.

[414] Pivotal Research Group, April 29, 2015, TWTR_SHEN_00001382.

[415] Rosenblatt, April 29, 2015.

[416] S&P Capital IQ, April 29, 2015.

[417] Sterne Agee, April 29, 2015, TWTR_SHEN_00001129.

[418] Stifel, April 29, 2015, TWTR_SHEN_00001056.

[419] Suntrust Robinson Humphrey, April 29, 2015, TWTR_SHEN_00001118.

[420] Trefis, April 29, 2015, TWTR_SHEN_00001069.

[421] Wells Fargo, April 29, 2015, TWTR_SHEN_00001161.

[422] Wunderlich Securities, April 29, 2015, TWTR_SHEN_00001153.
                                                 A-18
       Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 47 of 60
                                                                          CONFIDENTIAL


[423] FBN Securities, April 30, 2015, TWTR_SHEN_00001033.

[424] Stifel, April 30, 2015, TWTR_SHEN_00252924.

[425] Suntrust Robinson Humphrey, April 30, 2015, TWTR_SHEN_00001049.

[426] Valuengine, Inc., May 01, 2015.

[427] Stifel, May 03, 2015, TWTR_SHEN_00001011.

[428] Zacks Investment Research, May 04, 2015.

[429] Arete, May 05, 2015, TWTR_SHEN_00004750.

[430] Trefis, May 14, 2015, TWTR_SHEN_00000994.

[431] J.P.Morgan, May 20, 2015, TWTR_SHEN_00000989.

[432] Jefferies, May 26, 2015, TWTR_SHEN_00253259.

[433] Rosenblatt, May 26, 2015, RSI001040.

[434] Suntrust Robinson Humphrey, May 26, 2015, TWTR_SHEN_00000986.

[435] Trefis, May 27, 2015, TWTR_SHEN_00000982.

[436] Morningstar, May 28, 2015.

[437] Suntrust Robinson Humphrey, June 03, 2015, TWTR_SHEN_00000966.

[438] Nomura, June 04, 2015, TWTR_SHEN_00000948.

[439] Zacks Investment Research, June 05, 2015.

[440] Wright Investors Service, June 08, 2015.

[441] Bank of America Merrill Lynch, June 11, 2015, TWTR_SHEN_00000882.

[442] Evercore ISI, June 11, 2015, TWTR_SHEN_00000906.

[443] Jefferies, June 11, 2015, TWTR_SHEN_00253598.

[444] Macquarie Research, June 11, 2015, TWTR_SHEN_00000887.

[445] Morningstar, June 11, 2015.

[446] Nomura, June 11, 2015, TWTR_SHEN_00000914.

[447] Pacific Crest Securities, June 11, 2015, TWTR_SHEN_00000874.

[448] Pivotal Research Group, June 11, 2015.
                                                  A-19
       Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 48 of 60
                                                                         CONFIDENTIAL


[449] RBC Capital Markets, June 11, 2015, TWTR_SHEN_00000931.

[450] Sterne Agee, June 11, 2015, TWTR_SHEN_00000895.

[451] Stifel, June 11, 2015, TWTR_SHEN_00000939.

[452] UBS Research, June 11, 2015, TWTR_SHEN_00000920.

[453] Wells Fargo, June 11, 2015, TWTR_SHEN_00000901.

[454] Brean Capital, June 12, 2015, TWTR_SHEN_00000843.

[455] Cowen And Company, June 12, 2015, TWTR_SHEN_00000868.

[456] Deutsche Bank, June 12, 2015, TWTR_SHEN_00000867.

[457] J.P.Morgan, June 12, 2015, TWTR_SHEN_00000926.

[458] JMP Securities, June 12, 2015, TWTR_SHEN_00000853.

[459] Morgan Stanley, June 12, 2015, TWTR_SHEN_00000862.

[460] S&P Capital IQ, June 12, 2015.

[461] Suntrust Robinson Humphrey, June 12, 2015, TWTR_SHEN_00000836.

[462] Trefis, June 12, 2015, TWTR_SHEN_00000833.

[463] MKM Partners, June 16, 2015, TWTR_SHEN_00000825.

[464] Rosenblatt, June 17, 2015, RSI001158.

[465] Suntrust Robinson Humphrey, June 22, 2015, TWTR_SHEN_00000811.

[466] Canaccord Genuity, June 29, 2015, TWTR_SHEN_00000788.

[467] Suntrust Robinson Humphrey, June 29, 2015, TWTR_SHEN_00000803.

[468] Suntrust Robinson Humphrey, June 30, 2015, TWTR_SHEN_00000785.

[469] Cowen And Company, July 01, 2015, TWTR_SHEN_00000744.

[470] Pacific Crest Securities, July 07, 2015, TWTR_SHEN_00000735.

[471] Zacks Investment Research, July 07, 2015.

[472] Buysellsignals Research, July 13, 2015.

[473] Macquarie Research, July 13, 2015, TWTR_SHEN_00000726.

[474] Stock Traders Daily Research, July 13, 2015, TWTR_SHEN_00000692.
                                                  A-20
       Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 49 of 60
                                                                          CONFIDENTIAL


[475] Wright Investors Service, July 13, 2015.

[476] Deutsche Bank, July 15, 2015, TWTR_SHEN_00000673.

[477] Zacks Investment Research, July 22, 2015.

[478] Brean Capital, July 23, 2015.

[479] RBC Capital Markets, July 24, 2015.

[480] Trefis, July 24, 2015.

[481] Cantor Fitzgerald, July 27, 2015, TWTR_SHEN_00295426.

[482] Suntrust Robinson Humphrey, July 27, 2015.

[483] Canaccord Genuity, July 28, 2015, TWTR_SHEN_00005054.

[484] Citi, July 28, 2015, TWTR_SHEN_00005061.

[485] Evercore ISI, July 28, 2015, TWTR_SHEN_00005098.

[486] Macquarie Research, July 28, 2015, TWTR_SHEN_00005226.

[487] Pacific Crest Securities, July 28, 2015, TWTR_SHEN_00295619.

[488] RBC Capital Markets, July 28, 2015, TWTR_SHEN_00005270.

[489] Stifel, July 28, 2015, TWTR_SHEN_00005288.

[490] UBS Research, July 28, 2015.

[491] UBS Research, July 28, 2015, TWTR_SHEN_00005309.

[492] Atlantic Equities, July 29, 2015, TWTR_SHEN_00005123.

[493] Bank of America Merrill Lynch, July 29, 2015, TWTR_SHEN_00005149.

[494] Barclays, July 29, 2015, TWTR_SHEN_00005161.

[495] Bernstein, July 29, 2015, TWTR_SHEN_00005174.

[496] BMO Capital Markets, July 29, 2015, TWTR_SHEN_00005186.

[497] Brean Capital, July 29, 2015, TWTR_SHEN_00005039.

[498] Cantor Fitzgerald, July 29, 2015, TWTR_SHEN_00295741.

[499] Cowen And Company, July 29, 2015, TWTR_SHEN_00005071.

[500] Deutsche Bank, July 29, 2015, TWTR_SHEN_00005085.
                                                  A-21
       Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 50 of 60
                                                                       CONFIDENTIAL


[501] FBN Securities, July 29, 2015, TWTR_SHEN_00005107.

[502] J.P.Morgan, July 29, 2015, TWTR_SHEN_00005215.

[503] Jefferies, July 29, 2015, TWTR_SHEN_00005334.

[504] JMP Securities, July 29, 2015, TWTR_SHEN_00005206.

[505] Morgan Stanley, July 29, 2015.

[506] Morningstar, July 29, 2015.

[507] Nomura, July 29, 2015, TWTR_SHEN_00005236.

[508] Oppenheimer, July 29, 2015, TWTR_SHEN_00005246.

[509] Pivotal Research Group, July 29, 2015, TWTR_SHEN_00005256.

[510] Rosenblatt, July 29, 2015, TWTR_SHEN_00005283.

[511] S&P Capital IQ, July 29, 2015.

[512] Sterne Agee, July 29, 2015, TWTR_SHEN_00295753.

[513] Suntrust Robinson Humphrey, July 29, 2015, TWTR_SHEN_00005298.

[514] Wells Fargo, July 29, 2015, TWTR_SHEN_00005322.

[515] Zacks Investment Research, July 29, 2015.

[516] Trefis, July 30, 2015.

[517] Morningstar, August 03, 2015.

[518] Topeka Capital Markets, August 03, 2015.

[519] Suntrust Robinson Humphrey, August 04, 2015.

[520] S&P Capital IQ, August 07, 2015.

[521] Susquehanna, August 10, 2015.

[522] Mizuho, January 12, 2016.

[523] Aegis Capital Corp, January 03, 2017.




                                                  A-22
       Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 51 of 60
                                                                                     CONFIDENTIAL


Industry Overview Reports

Anmuth, Doug, Kaizad Gotla, and Bo Nam, “U.S. Internet - 2013 Top Picks and Key Themes; Facebook,
eBay, Priceline, and Pandora Our Best Ideas,” J.P.Morgan, January 11, 2013.

Nowak, Brian and Michael Constantini, “SIG Digital Ad Monitor: Can They All Grow Like This in ‘14?”
Susquehanna Financial Group, November 15, 2013.

Anmuth, Doug, et al., “Nothing But Net - 2014 Global Internet Investment Guide,” J.P.Morgan, January
9, 2014.

Nowak, Brian and Michael Constantini, “SIG Digital Ad Monitor: Social Climbers,” Susquehanna
Financial Group, February 18, 2014.

Nowak, Brian and Michael Constantini, “SIG Digital Ad Monitor: Another ‘Up and to the Right’ Ad
Year?” Susquehanna Financial Group, May 13, 2014.

Anmuth, Doug, et al., “Nothing But Net - 2015 Global Internet Investment Guide,” J.P.Morgan, January
12, 2015.



News Articles

“Twitter Tweaks Strategy To Placate Investors,” The Wall Street Journal, November 12, 2014.

“Twitter Tweaks Strategy To Placate Its Investors,” The Wall Street Journal, November 13, 2014.

“Twitter's Debt Is Rated As Junk,” The Wall Street Journal, November 14, 2014.

“Twitter The Barron’s Plan,” Barron's, November 15, 2014.

“Win Or Lose On Sunday, Fans Have Plenty To Say,” The New York Times, November 17, 2014.

“Twitter’s New Business Model Isn’t Twitter,” WIRED, February 2, 2015.

“Flying On One Wing At Twitter,” The Wall Street Journal, February 5, 2015.

“Twitter Flies Despite Flat User Growth,” Financial Times, February 5, 2015.

“Twitter's User Growth Disappoints But Financials Remain Strong,” Forbes, February 5, 2015.

“Twitter's User Growth Slows But Outlook Improves,” The Wall Street Journal, February 5, 2015.

“Twitter's Dick Costolo Tries To Prove Wall Street Doubters Wrong,” Financial Times, February 6, 2015.

“Twitter's Revenue Grows Despite User Stagnation,” The New York Times, February 6, 2015.

“Former Comic's Revamp Of Twitter Draws Mixed Reviews; Corporate Person In The News,” Financial
Times, February 7, 2015.

                                                 A-23
       Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 52 of 60
                                                                                      CONFIDENTIAL


“Twitter's Quarter Quiets Critics, But Tug-Of War Won't End,” Forbes, February 9, 2015.

“Twitter's Chief Sees Plenty Of Money In Tweet Flow,” The New York Times, February 11, 2015.

“RIP Twitter’s ‘Timeline Views’ – What Metric Will Replace It?” The Wall Street Journal, April 27,
2015.

“Twitter Plunges After Results 'Leaked',” Financial Times, April 28, 2015.

“Twitter Shares Slide Further On Earnings Disappointment,” Financial Times, April 28, 2015.

“Twitter Stock Plunges After Reporting Weak Earnings,” Forbes, April 28, 2015.

“Twitter's Delivery Is Off-Message,” The Wall Street Journal, April 28, 2015.

“Despite Twitter Makeover, Old Problem Persists,” The New York Times, April 29, 2015.

“Twitter To Pay $533 Million To Buy Tellapart,” The Wall Street Journal, April 29, 2015.

“Ad Growth Disappoints At Twitter,” The New York Times, April 30, 2015.

“Twitter Puts Investors On Edge,” The Wall Street Journal, April 30, 2015.

“Twitter Troubles Lie In Marketers' Reluctance To Buy New Kind Of Ad,” The New York Times, April
30, 2015.

“Social Media Stumbles, And The Market Falls,” Barron's, May 1, 2015.

“What's Wrong At Twitter,” The Wall Street Journal, May 1, 2015.

“Twitter, Yelp, Linkedin Implode As Disappointed Investors Flee,” Barron's, May 4, 2015.

“Social Media Brutal Month,” Financial Times, May 5, 2015.

“Twitter Must Lead, Not Follow, On User Growth,” The Wall Street Journal, July 28, 2015.

“Daily Report; The Tough Realities Of A Twitter Turnaround,” The New York Times, July 29, 2015.

“Jack Dorsey Says He Will Spare No Sacred Cows At Twitter,” Financial Times, July 29, 2015.

“Twitter Shares Fall Day After Report Revives Questions About User Base; Shares Close 15% Lower
After Metric Showed Regular Users Are Signing In Less Often,” The Wall Street Journal, July 29, 2015.

“Morning Agenda; A Flutter Over Twitter's Growth,” The New York Times, July 29, 2015.

“Twitter Message User Growth Is Slowing,” Financial Times, July 29, 2015.

“Twitter’s Active User Problem,” Financial Times, July 29, 2015.



                                                  A-24
        Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 53 of 60
                                                                                       CONFIDENTIAL


“Business News; Twitter Punished As Worries About User Growth Return,” The Wall Street Journal,
July 30, 2015.

“Slow Growth In Users Disappoints At Twitter,” The New York Times, July 30, 2015.

“Twitter Chief's Vision Reveals 'Shades Of Steve Jobs'; Technology Growth Test,” Financial Times, July
30, 2015.

“Twitter Sales Please, Growth Disappoints,” The Wall Street Journal, July 30, 2015.

“Twitter The Start-Up That Never Grew Up,” Financial Times, July 31, 2015.

“Farhad And Mike's Week In Review; Twitter Problems,” The New York Times, August 2, 2015.



Books

Brealey, Richard A., Stewart C. Myers and Franklin Allen, Principles of Corporate Finance, 12th edition,
2017.

Damodaran, Aswath, The Dark Side of Valuation: Valuing Old Tech, New Tech, and New Economy
Companies, FT Press, 2001.

Damodaran, Aswath, Damodaran on Valuation: Security Analysis for Investment and Corporate Finance,
Second Edition, John Wiley & Sons, 2006.

Damodaran, Aswath, The Dark Side of Valuation: Valuing Young, Distressed, and Complex Businesses,
Third Edition, Pearson Education, 2018.

Koller, Tim, Marc Goedhart, and David Wessel, Valuation: Measuring and Managing the Value of
Companies, Sixth Edition, John Wiley & Sons, Inc., 2015.

Ross, Stephen A., Randolph W. Westerfield and Jeffrey Jaffee, Corporate Finance, Ninth Edition,
McGraw-Hill Irwin, 2010.



Other Sources

“About Us,” Inferess, available at <http://inferess.com/about.html>.

“Company,” HedgeSight, available at <https://hedgesight.com/company/>.

“Factiva Global News Database & Licensed Content,” Factiva, available at
<https://www.dowjones.com/products/factiva/>

“Growth vs. Value: Two Approaches to Stock Investing,” Merrill, available at
<https://www.merrilledge.com/article/growth-vs-value-investing-two-approaches-to-stocks>.

                                                  A-25
       Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 54 of 60
                                                                                         CONFIDENTIAL


Hackmann, Westley, “Differences in Social Media Platforms: Which is Best for Your Business?” DANA,
November 20, 2014, available at https://www.danacommunications.com/differences-between-social-
media-platforms/>.

Quin, Rachel May, “The Evolution of Advertising on Twitter, And What Comes Next,” Audiense, April
9, 2015, available at <https://resources.audiense.com/blog/the-evolution-history-of-advertising-on-
twitter>.

“Twitter Ad Campaigns 101,” Twitter, Inc., available at <https://business.twitter.com/en/help/account-
setup/campaigns-101.html/>.

“Twitter Ads Glossary,” Twitter, Inc., available at <https://business.twitter.com/en/help/overview/twitter-
ads-glossary.html/>.

“What are Promoted Accounts?” Twitter, Inc., available at
<https://business.twitter.com/en/help/overview/what-are-promoted-accounts.html/>.

“What are Promoted Tweets?” Twitter, Inc., available at
<https://business.twitter.com/en/help/overview/what-are-promoted-tweets.html/>.

“Which Social Media Platforms Should You Use for Your Business,” Digital Marketing Institute,
available at <https://digitalmarketinginstitute.com/en-us/blog/2017-11-30-which-social-media-platforms-
should-you-use-for-your-business>.




                                                   A-26
                      Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 55 of 60
                                                                                                                                   CONFIDENTIAL



                                                    Exhibit 1
      Summary of Analyst Recommendations Issued Within Five Business Days After Twitter’s Q1 2015 Earnings Call
                                 Additional Reports Included in Feinstein Report


                     Analyst                        Date                 Recommendation                   Change in Recommendation
[1] Axiom                                         4/29/2015                   Hold                               Downgraded
[2] Monness Crespi Hardt                          4/29/2015                  Neutral                              Maintained
[3] Arete                                         5/5/2015                   Negative                             Maintained

    Total Analyst Recommendations:                     3
       Upgraded                                        0
       Maintained                                      2
       Downgraded                                      1

Note:
This analysis considers 3 analyst reports issued within 5 business days after Twitter's Q1 2015 earnings call that were considered by
Dr. Feinstein but not included in my initial report. There was an additional Stifel report dated April 30, 2015 where the
recommendation was maintained. However, Stifel issued another report on May 3, 2015 where it upgraded its recommendation, as
reflected in my initial report (see Dirks Report, ¶ 88 and Exhibit 4). Therefore, I do not include the April 30, 2015 Stifel report in this
exhibit.
                             Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 56 of 60
                                                                                                                                        CONFIDENTIAL



                                                             Exhibit 2
               Summary of Analyst Recommendations Issued Within Five Business Days After Twitter’s Q2 2015 Earnings Call
                                          Additional Reports Included in Feinstein Report


                             Analyst                               Date                Recommendation                 Change in Recommendation
[1]   Citi                                                       7/28/2015                 Neutral                            Maintained
[2]   Pacific Crest Securities                                   7/28/2015                Overweight                          Maintained
[3]   Stifel                                                     7/28/2015                  Hold                              Maintained
[4]   Atlantic Equities                                          7/29/2015                 Neutral                            Maintained
[5]   Bank of America Merrill Lynch                              7/29/2015                 Neutral                            Maintained
[6]   Bernstein                                                  7/29/2015              Market Perform                        Maintained
[7]   Nomura                                                     7/29/2015                 Neutral                            Maintained
[8]   Rosenblatt                                                 7/29/2015                 Neutral                            Maintained

      Total Analyst Recommendations:                                 8
         Upgraded                                                    0
         Maintained Buy/Outperform/Overweight                        1
         Maintained Neutral/Hold/Perform/Equal Weight                7
         Downgraded                                                  0

Note:
This analysis considers the 8 analyst reports issued within 5 business days after Twitter's Q2 2015 earnings call that were considered by Dr. Feinstein
but not included in my initial report.
                                                Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 57 of 60
                                                                                                                                                                                     CONFIDENTIAL


                                                                     Exhibit 3A
                 Metrics Mentioned in at Least 3 of the 47 Analyst Reports Issued After Twitter’s Q1 2015 Earnings Announcement
                                                            April 28, 2015 - May 5, 2015


                    Monthly Active Users                                                                                                                                        43
         Cost Per Advertising Engagement                                                                                           28
            Advertising Revenue Per User                                                                              23
                  Advertising Engagement                                                                         21
                      SMS Fast Followers                                                                    19
                      Click Through Rate                                                              17
                          Timeline Views                                                       15
                          Organic Growth                                                  14
            Third-Party Application Users                                                 14
               Ad Rev Per Average MAU                                                     14
                         Advertising Load                                            12
Metric




                       Logged-Out Users                                         9
                       Daily Active Users                                       9
                         New Subscribers                                    8
                         Promoted Tweets                                7
                       Tweet Impressions                            6
                         Logged-In Users                            6
                        DAU/MAU Ratio                           5
                Timeline Views Per MAU                  4
                     Active Mobile Users            3
                         Promoted Trends            3
                      Promoted Accounts             3
         Ad Rev Per 1000 Timeline Views             3
                                            0               5                   10        15                20            25            30          35               40              45              50
                                                                                                    Number of Analyst Reports that Mentioned Metric
    Notes:
    [1] The analysis is based on analyst reports released within five business days after Twitter’s Q1 2015 earnings announcement (April 28, 2015).
    [2] For reports released the day of the earnings announcement, only reports that were issued after the announcement are included in the search.
    [3] The analysis relies on 45 metrics that are identified in analyst reports by related search terms (e.g., DAU, Daily Users, Daily User Base, and Daily Active Users for Daily Active Users).
    See Exhibit 5F of the Dirks Report for the list of metrics.
    [4] Counts for a given metric may include other metrics as well. For example, the mentions of the DAU/MAU Ratio are included in the counts for Daily Active Users and Monthly Active
    Users.

    Source: See Exhibit 3C.
                                                Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 58 of 60
                                                                                                                                                                                      CONFIDENTIAL


                                                                     Exhibit 3B
                 Metrics Mentioned in at Least 3 of the 37 Analyst Reports Issued After Twitter’s Q2 2015 Earnings Announcement
                                                           July 28, 2015 - August 4, 2015

                   Monthly Active Users                                                                                                                                                 36
                     SMS Fast Followers                                                                                          22
                 Advertising Engagement                                                                                     20
                        Advertising Load                                                                                    20
         Cost Per Advertising Engagement                                                                               19
                      Daily Active Users                                                                               19
                       DAU/MAU Ratio                                                                                   19
            Advertising Revenue Per User                                                                          18
            Third-Party Application Users                                               11
Metric




               Ad Rev Per Average MAU                                                   11
                        New Subscribers                                        8
                        Promoted Tweets                                    7
                       Logged-Out Users                                6
                         Timeline Views                            5
                         Organic Growth                    4
                      Tweet Impressions                3
               Timeline Views Per MAU                  3
                        Promoted Trends                3
                      Promoted Accounts                3
                                            0                  5                   10            15                20               25                       30                  35                   40
                                                                                             Number of Analyst Reports that Mentioned Metric
     Notes:
     [1] The analysis is based on analyst reports released within five business days after Twitter’s Q2 2015 earnings announcement (July 28, 2015).
     [2] For reports released the day of the earnings announcement, only reports that were issued after the announcement are included in the search.
     [3] The analysis relies on 45 metrics that are identified in analyst reports by related search terms (e.g., DAU, Daily Users, Daily User Base, and Daily Active Users for Daily Active Users).
     See Exhibit 5F of the Dirks Report for the list of metrics.
     [4] Counts for a given metric may include other metrics as well. For example, the mentions of the DAU/MAU Ratio are included in the counts for Daily Active Users and Monthly Active
     Users.

     Source: See Exhibit 3C.
           Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 59 of 60
                                                                                           CONFIDENTIAL


                                             Exhibit 3C
                                  List of Sources for Exhibits 3A-B

Analyst Reports Following Q1 2015 Earnings Release
   [1] Canaccord Genuity, April 28, 2015.                             TWTR_SHEN_00001288
   [2] Evercore ISI, April 28, 2015.                                  TWTR_SHEN_00001315
   [3] Goldman Sachs, April 28, 2015.                                 TWTR_SHEN_00001373
   [4] Macquarie Research, April 28, 2015.                            TWTR_SHEN_00001305
   [5] Pacific Crest Securities, April 28, 2015.                      TWTR_SHEN_00001295
   [6] RBC Capital Markets, April 28, 2015.                           TWTR_SHEN_00001346
   [7] Stifel, April 28, 2015.                                        TWTR_SHEN_00001336
   [8] UBS Research, April 28, 2015.                                  TWTR_SHEN_00001397
   [9] UBS Research, April 28, 2015.                                  TWTR_SHEN_00001360
   [10] Wedbush, April 28, 2015.                                      TWTR_SHEN_00001102
   [11] Atlantic Equities, April 29, 2015.                            TWTR_SHEN_00001170
 * [12] Axiom, April 29, 2015.                                        TWTR_SHEN_00242537
   [13] Baird, April 29, 2015.                                        TWTR_SHEN_00001090
   [14] Bank of America Merrill Lynch, April 29, 2015.                TWTR_SHEN_00001186
   [15] Barclays, April 29, 2015.                                     TWTR_SHEN_00001274
   [16] Bernstein, April 29, 2015.                                    TWTR_SHEN_00001325
   [17] BMO Capital Markets, April 29, 2015.                          TWTR_SHEN_00112144
   [18] Brean Capital, April 29, 2015.                                TWTR_SHEN_00001138
   [19] Cantor Fitzgerald, April 29, 2015.
   [20] Cowen And Company, April 29, 2015.                            TWTR_SHEN_00001197
   [21] Deutsche Bank, April 29, 2015.                                TWTR_SHEN_00001261
   [22] Janney Montgomery Scott, April 29, 2015.
   [23] Jefferies, April 29, 2015.
   [24] JMP Securities, April 29, 2015.                               TWTR_SHEN_00001175
   [25] JP Morgan, April 29, 2015.                                    TWTR_SHEN_00001220
   [26] MKM Partners, April 29, 2015.                                 TWTR_SHEN_00001084
 * [27] Monness Crespi Hardt, April 29, 2015.                         TWTR_SHEN_00121051
   [28] Morgan Stanley, April 29, 2015.                               TWTR_SHEN_00001241
   [29] Morningstar, April 29, 2015.
   [30] Nomura, April 29, 2015.                                       TWTR_SHEN_00001211
   [31] Oppenheimer, April 29, 2015.                                  TWTR_SHEN_00001232
   [32] Pivotal Research Group, April 29, 2015.                       TWTR_SHEN_00001382
   [33] Rosenblatt, April 29, 2015.
   [34] S&P CapitalIQ, April 29, 2015.
   [35] Sterne Agee, April 29, 2015.                                  TWTR_SHEN_00001129
   [36] Stifel, April 29, 2015.                                       TWTR_SHEN_00001056
   [37] Suntrust Robinson Humphrey, April 29, 2015.                   TWTR_SHEN_00001118
   [38] Trefis, April 29, 2015.                                       TWTR_SHEN_00001069
   [39] Wells Fargo, April 29, 2015.                                  TWTR_SHEN_00001161
   [40] Wunderlich Securities, April 29, 2015.                        TWTR_SHEN_00001153
   [41] FBN Securities, April 30, 2015.                               TWTR_SHEN_00001033
 * [42] Stifel, April 30, 2015.                                       TWTR_SHEN_00252924
   [43] Suntrust Robinson Humphrey, April 30, 2015.                   TWTR_SHEN_00001049
   [44] Valuengine, Inc., May 01, 2015.
   [45] Stifel, May 03, 2015.                                         TWTR_SHEN_00001011
   [46] Zacks Investment Research, May 04, 2015.
 * [47] Arete, May 05, 2015.                                          TWTR_SHEN_00004750
            Case 4:16-cv-05314-JST Document 338-5 Filed 09/18/19 Page 60 of 60
                                                                                                            CONFIDENTIAL


                                                Exhibit 3C
                                     List of Sources for Exhibits 3A-B

Analyst Reports Following Q2 2015 Earnings Release
   [48] Canaccord Genuity, July 28, 2015.                                              TWTR_SHEN_00005054
 * [49] Citi, July 28, 2015.                                                           TWTR_SHEN_00005061
   [50] Evercore ISI, July 28, 2015.                                                   TWTR_SHEN_00005098
   [51] Macquarie Research, July 28, 2015.                                             TWTR_SHEN_00005226
 * [52] Pacific Crest Securities, July 28, 2015.                                       TWTR_SHEN_00295619
   [53] RBC Capital Markets, July 28, 2015.                                            TWTR_SHEN_00005270
 * [54] Stifel, July 28, 2015.                                                         TWTR_SHEN_00005288
   [55] UBS Research, July 28, 2015.
   [56] UBS Research, July 28, 2015.                                                   TWTR_SHEN_00005309
 * [57] Atlantic Equities, July 29, 2015.                                              TWTR_SHEN_00005123
 * [58] Bank of America Merrill Lynch, July 29, 2015.                                  TWTR_SHEN_00005149
   [59] Barclays, July 29, 2015.                                                       TWTR_SHEN_00005161
 * [60] Bernstein, July 29, 2015.                                                      TWTR_SHEN_00005174
   [61] BMO Capital Markets, July 29, 2015.                                            TWTR_SHEN_00005186
   [62] Brean Capital, July 29, 2015.                                                  TWTR_SHEN_00005039
   [63] Cantor Fitzgerald, July 29, 2015.                                              TWTR_SHEN_00295741
   [64] S&P CapitalIQ, July 29, 2015.
   [65] Cowen And Company, July 29, 2015.                                              TWTR_SHEN_00005071
   [66] Deutsche Bank, July 29, 2015.                                                  TWTR_SHEN_00005085
   [67] FBN Securities, July 29, 2015.                                                 TWTR_SHEN_00005107
   [68] Jefferies, July 29, 2015.                                                      TWTR_SHEN_00005334
   [69] JMP Securities, July 29, 2015.                                                 TWTR_SHEN_00005206
   [70] JP Morgan, July 29, 2015.                                                      TWTR_SHEN_00005215
   [71] Morgan Stanley, July 29, 2015.
   [72] Morningstar, July 29, 2015.
 * [73] Nomura, July 29, 2015.                                                         TWTR_SHEN_00005236
   [74] Oppenheimer, July 29, 2015.                                                    TWTR_SHEN_00005246
   [75] Pivotal Research Group, July 29, 2015.                                         TWTR_SHEN_00005256
 * [76] Rosenblatt, July 29, 2015.                                                     TWTR_SHEN_00005283
   [77] Sterne Agee, July 29, 2015.                                                    TWTR_SHEN_00295753
   [78] Suntrust Robinson Humphrey, July 29, 2015.                                     TWTR_SHEN_00005298
   [79] Wells Fargo, July 29, 2015.                                                    TWTR_SHEN_00005322
   [80] Zacks Investment Research, July 29, 2015.
   [81] Trefis, July 30, 2015.
   [82] Morningstar, August 03, 2015.
   [83] Topeka Capital Markets, August 03, 2015.
   [84] Suntrust Robinson Humphrey, August 04, 2015.

Note:
[1] Reports flagged with an asterisk are incremental to sources listed in Exhibit 5E of the Dirks Report.
